UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard PRIMECAP Fund > Vanguard PRIMECAP Fund returned about 17% for the six months ended March 31, 2013, surpassing the performance of its benchmark index and the average return of peer funds. > The broad U.S. stock market advanced more than 11% as the nation’s economic recovery continued and corporate earnings remained strong. > Health care and information technology, the fund’s two largest sectors, contributed the most to its results. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 23 Glossary. 25 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard PRIMECAP Fund Investor Shares 17.08% Admiral™ Shares 17.14 S&P 500 Index 10.19 Multi-Cap Growth Funds Average 8.88 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $69.39 $79.33 $0.965 $0.721 Admiral Shares 72.03 82.30 1.079 0.748 1 Chairman’s Letter Dear Shareholder, In an investing climate that was ripe for stocks of all sizes and styles, Vanguard PRIMECAP Fund delivered especially robust results for the six-month period ended March 31. The fund returned about 17%, ending far ahead of the benchmark Standard & Poor’s 500 Index, which rose about 10%, and the nearly 9% average return of fund peers. PRIMECAP’s superior performance against its comparative standards was especially pleasing in the wake of some recent fiscal periods, when the fund frequently found itself looking up at the returns of its benchmark and peer group. Although we’re encouraged by the latest results, we recognize that six months is just a page in the fund’s nearly 30-year history and that meaningful conclusions are formed from longer-term data. Indeed, patience and commitment are central to the investment process of PRIMECAP Management Company, the fund’s advisor. Its willingness to hold to its convictions through the inevitable down times has often led to periods of reward. Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half year ended March 31 with impressive gains. The S&P 500 Index closed at a record high on the period’s final business day. World financial markets in recent months 2 shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in the European debt crisis had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” The broad U.S. stock market, as measured by the Russell 3000 Index, rose more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% for developed markets in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Stocks in emerging markets rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25% under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Health care and technology stocks drove the fund’s strong performance PRIMECAP Management’s patience and commitment, the traits I noted earlier, stem from the company’s investment approach, which combines fundamental research, individual decision-making, and unwavering discipline with a long-term investment horizon. Overall, the advisor applies a contrarian strategy in searching for growth stocks that the market finds unfavorable. PRIMECAP Management’s rigorous selection process leads to a portfolio that is more concentrated than the S&P 500; the fund’s holdings numbered about 125 as of March 31. As a result, the fund Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.31% The fund expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Multi-Cap Growth Funds. 4 is likely to perform very differently from the benchmark as the advisor strives to exceed it over the long term. The advisor has mined the health care and information technology sectors more than any others in its search for stock market gems. Sometimes these sparkle immediately, and sometimes they take longer to reveal their value. The advisor’s devotion to both sectors has been notable over the years, and in the past six months so was the sectors’ performance. The fund held more than 30% of its assets in each of them on average, about double the benchmark’s overall exposure. The health care sector was the fund’s most productive, contributing 7 percentage points to its return. Over the past few years, PRIMECAP Management has gradually increased its exposure to this sector––as well as made more astute stock choices within it––as long-term trends in the industry have produced a favorable environment for health care companies. In the recent period, the fund benefited from both its overall allocation to the sector and its specific holdings, particularly in the pharmaceutical and biotechnology industries. Large companies in both fields have profited from improved pipelines of new medicines as well as favorable rulings from the Food and Drug Administration. Decreasing costs and streamlined operations have also boosted the bottom line. Within the technology sector, the fund fared well relative to the benchmark index partly because of stocks it didn’t own or owned in small amounts. Chief among these was Apple, whose stock dropped about 33% as investors grew concerned about the firm’s ability to sustain its high-flying growth given increased competition in the computer and mobile device arena. (Of course, the lack of exposure to Apple has also meant that the fund didn’t benefit from the company’s soaring stock price over the past few years.) Conversely, the PRIMECAP Fund’s holdings in the software, semiconductor, and communication equipment industries performed strongly, as several companies stirred both investor and customer interest with innovative new products and services. While health care and technology dominated the overall return, the fund’s industrial holdings also helped. Here, airline and aerospace and defense corporations were among the strongest contributors. None of the industry sectors recorded a decline for the fund, although holdings in the financial and consumer discretionary sectors trailed their counterparts in the benchmark. For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. 5 Low cost and talent drive successful active management Investors sometimes ask if it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in the characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? at vanguard.com/research.) These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 10, 2013 6 Advisor’s Report For the six months ended March 31, 2013, Vanguard PRIMECAP Fund returned 17.08% for Investor Shares and 17.14% for Admiral Shares, exceeding both the 10.19% return of its benchmark, the unmanaged S&P 500 Index, and the 8.88% average return of its multi-capitalization growth fund competitors. Favorable stock selection in the information technology and health care sectors was the main reason for the positive performance. Investment environment The economic environment during the period was clouded by uncertainty over the fiscal challenges faced by the federal government. Although the passage of the American Taxpayer Relief Act of 2012 in early January averted the tax issues related to the “fiscal cliff,” it only delayed budget sequestration until March, when automatic spending reductions began to take effect. We expect that the federal spending cuts, along with higher payroll and other taxes, will have a negative impact on U.S. economic growth. Meanwhile, Europe continues to face difficulties due to sovereign-debt crises, as evidenced by the recent unconventional bailout of Cyprus. The stock market shrugged off these challenges. Continued monetary stimulus by central banks in the United States, Europe, and Japan likely contributed to the strong gains. The U.S. housing market recovery appears to be accelerating, aided by the current low-interest-rate environment. The corporate sector remains an area of strength, with profit margins near all-time highs. Consumer spending has resumed growth, despite the expiration of the payroll tax holiday at the beginning of 2013. Management of the fund While our focus is on the long term, we are encouraged by the fund’s performance in the past six months. After generally lagging the return of the S&P 500 Index for two-and-a-half years, the fund’s results improved dramatically. We remain committed to our investment philosophy, which is to identify companies that, over time, will exceed the market’s expectations. This strategy has led us to build and maintain significant investments in health care and information technology companies that we believe offer the potential for higher returns than the overall market. As of March 31, 2013, these two sectors made up more than 60% of the fund’s assets (versus 31% of the S&P 500 Index). Nine of the ten largest holdings were either health care or information technology stocks. Information technology The fund’s holdings in this sector were the largest contributors to its outperformance relative to the S&P 500 Index. Our selections returned 14.6% for the period, while the index sector declined a bit. The fund’s standouts were Research In Motion (+93%), Adobe Systems (+34%), and Texas Instruments (+31%). It also helped to have minimal exposure to Apple (–33%). 7 We believe that the technology companies in the fund remain attractively valued. In fact, the price/earnings ratio of the sector relative to the S&P 500 Index is at its lowest level since 1990. Many of these stocks have free cash flow yields of more than 7%, placing them in the index’s top quintile for non-financial companies. These metrics appear even more compelling when we consider the strong prospects and growing cash balances that characterize many of the fund’s technology holdings. We maintain the view expressed in previous letters that these companies should benefit as consumers and businesses use computers for an ever-increasing number of tasks, driving growth in demand for semiconductors, computer hardware, software, storage, networking, and technology-driven services such as consulting and data analytics. Health care Holdings in health care returned 23.0%. Strong stock selection helped drive results. Some of the largest positions in the fund were among the top contributors to relative returns, including Roche (+29%), Biogen Idec (+29%), Amgen (+23%), Eli Lilly (+22%), and Novartis (+20%). We remain excited about our health care stocks. Global demographic trends and ongoing innovation should sustain the sector’s growth over the foreseeable future. Aging populations worldwide, along with rising standards of living in emerging markets, should lead to greater demand for health-related products. As the elderly cohort increases, spending will grow, because older people typically consume three times as many health care resources as the general population. In addition, as household wealth increases in developing nations, their populations’ willingness and ability to spend on health care should rise as well. At the same time, the industry’s considerable investment in research and development over the years is driving the design of new and more effective therapies for many diseases, such as cancer, diabetes, and Alzheimer’s. The precipitous decline in the cost of genetic sequencing is allowing researchers to identify previously unknown diseases and to rapidly develop therapies that improve the standard of care and save lives. Increasingly, drugs developed based on genetic research are providing higher cure rates with fewer side effects than conventional treatments. Other sectors Stock selection in industrials also boosted the fund’s results. Alaska Air (+82%), European Aeronautic Defence & Space (+61%), and Southwest Airlines (+54%) were among the biggest contributors. Relative to the index, the fund benefited from both stock selection and an underweight position in the energy sector. Underweight positions helped in utilities and telecommunications as well. On the other hand, the fund’s significant underweighting in financials, which led all sectors in the S&P 500 Index with an 18.0% return, hurt relative performance for the period. This was partially offset by 8 stock selection in the sector, with the most help coming from Charles Schwab (+39%). Poor stock picks in the consumer discretionary and materials sectors also restrained results. In relative terms, the biggest detractors were L Brands (–3%) and DIRECTV (+8%) in consumer discretionary and Potash Corporation (–9%) in materials. Outlook As we assess the remainder of the fiscal year, we are more cautious in our outlook for U.S. equities than we were a year ago. The S&P 500 Index has appreciated significantly and is trading at an all-time high, and we believe valuations are stretched in some segments of the market. We have concerns regarding economic growth, which could pressure revenue and earnings expansion. Furthermore, the ongoing uncertainties surrounding fiscal and tax policies are discouraging consumers and companies from making investment decisions. However, stocks remain attractively valued relative to bonds and most other asset classes, increasing the likelihood that net investment flows to stocks from bonds and money market funds could support prices. From mid-2007 to year-end 2012, domestic stock funds experienced more than $600 billion in net outflows while bond funds gained more than $1.1 trillion in net inflows. If investors develop a greater tolerance for risk as they seek higher returns, this trend could reverse, leading to higher equity prices. Preliminary estimates indicate that domestic stock funds gained nearly $20 billion in net inflows in the first quarter of 2013, the largest quarterly amount since the second quarter of 2009. We are more optimistic about investment opportunities in certain segments of the market. Specifically, valuations in health care and information technology appear attractive. The price/earnings ratios of these sectors relative to the overall S&P 500 Index are below their 15-year averages. Health care is trading in line with the index instead of at its typical 10% premium, and information technology is trading at a 10% discount instead of at its historical 35% premium. Yet in the second half of 2012, revenue growth rates in these sectors exceeded those of the other eight in the index, each of which is trading above its 15-year average. PRIMECAP Management Company April 12, 2013 9 PRIMECAP Fund Fund Profile As of March 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.19% 1.28% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 123 500 3,586 Median Market Cap $46.4B $58.7B $40.0B Price/Earnings Ratio 19.7x 17.0x 18.1x Price/Book Ratio 3.3x 2.3x 2.3x Return on Equity 20.1% 18.1% 16.6% Earnings Growth Rate 11.7% 9.6% 9.6% Dividend Yield 1.7% 2.1% 2.0% Foreign Holdings 12.7% 0.0% 0.0% Turnover Rate (Annualized) 4% — — Short-Term Reserves 3.2% — — Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 8.6% 11.6% 12.4% Consumer Staples 0.8 11.0 9.5 Energy 4.4 10.9 10.1 Financials 5.1 15.9 17.3 Health Care 33.1 12.6 12.2 Industrials 13.9 10.1 11.1 Information Technology 30.4 18.0 17.4 Materials 3.6 3.4 3.8 Telecommunication Services 0.0 3.0 2.6 Utilities 0.1 3.5 3.6 Volatility Measures DJ U.S. Total Market S&P 500 FA Index Index R-Squared 0.97 0.97 Beta 1.05 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Idec Inc. Biotechnology 6.5% Amgen Inc. Biotechnology 6.2 Eli Lilly & Co. Pharmaceuticals 4.2 Roche Holding AG Pharmaceuticals 4.2 Google Inc. Internet Software & Services 4.1 FedEx Corp. Air Freight & Logistics 3.7 Texas Instruments Inc. Semiconductors 3.5 Microsoft Corp. Systems Software 3.2 Novartis AG Pharmaceuticals 3.2 Adobe Systems Inc. Application Software 3.1 Top Ten 41.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 10 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 19.23% 7.30% 11.46% Admiral Shares 11/12/2001 19.34 7.40 11.59 See Financial Highlights for dividend and capital gains information. 11 PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.1%) Consumer Discretionary (8.4%) * DIRECTV 11,553,062 654,019 L Brands Inc. 9,429,987 421,143 TJX Cos. Inc. 6,875,000 321,406 Walt Disney Co. 5,575,000 316,660 Whirlpool Corp. 1,935,800 229,315 Carnival Corp. 5,234,800 179,554 ^ Sony Corp. ADR 10,050,000 175,619 Mattel Inc. 4,000,000 175,160 * Bed Bath & Beyond Inc. 2,300,975 148,229 Lowe’s Cos. Inc. 750,000 28,440 Time Warner Cable Inc. 260,000 24,975 Ross Stores Inc. 368,800 22,357 * Amazon.com Inc. 70,000 18,654 Las Vegas Sands Corp. 300,000 16,905 VF Corp. 99,350 16,666 Macy’s Inc. 358,800 15,012 Target Corp. 100,000 6,845 2,770,959 Consumer Staples (0.8%) Costco Wholesale Corp. 1,915,000 203,201 Kellogg Co. 810,000 52,188 PepsiCo Inc. 145,000 11,471 266,860 Energy (4.3%) Noble Energy Inc. 4,055,000 469,001 EOG Resources Inc. 2,215,000 283,675 Schlumberger Ltd. 3,682,200 275,760 Petroleo Brasileiro SA ADR Type A 3,086,200 56,014 * Transocean Ltd. 1,075,900 55,904 Cenovus Energy Inc. 1,700,000 52,683 Encana Corp. 2,560,000 49,818 Exxon Mobil Corp. 515,000 46,407 Market Value Shares ($000) * Cameron International Corp. 650,000 42,380 * Southwestern Energy Co. 840,000 31,298 National Oilwell Varco Inc. 420,000 29,715 Noble Corp. 200,000 7,630 Petroleo Brasileiro SA ADR 400,000 6,628 1,406,913 Financials (4.9%) Marsh & McLennan Cos. Inc. 16,006,100 607,752 Charles Schwab Corp. 28,315,900 500,908 * Berkshire Hathaway Inc. Class B 2,400,000 250,080 Chubb Corp. 2,500,000 218,825 American Express Co. 457,100 30,836 CME Group Inc. 235,000 14,427 Weyerhaeuser Co. 300,000 9,414 1,632,242 Health Care (32.1%) * Biogen Idec Inc. 11,205,462 2,161,646 Amgen Inc. 20,161,100 2,066,714 Eli Lilly & Co. 24,500,800 1,391,401 Roche Holding AG 5,900,000 1,375,427 Novartis AG ADR 14,724,765 1,048,992 Medtronic Inc. 16,453,952 772,678 Johnson & Johnson 6,564,800 535,228 * Life Technologies Corp. 6,939,300 448,487 GlaxoSmithKline plc ADR 5,121,200 240,236 * Boston Scientific Corp. 28,342,560 221,355 Abbott Laboratories 5,082,900 179,528 AbbVie Inc. 2,449,800 99,903 Sanofi ADR 1,205,000 61,551 Stryker Corp. 259,000 16,897 Zimmer Holdings Inc. 197,000 14,818 10,634,861 12 PRIMECAP Fund Market Value Shares ($000) Industrials (13.5%) FedEx Corp. 12,391,070 1,216,803 Honeywell International Inc. 8,309,300 626,106 Southwest Airlines Co. 34,537,600 465,567 C.H. Robinson Worldwide Inc. 5,986,900 355,981 United Parcel Service Inc. Class B 3,281,070 281,844 Union Pacific Corp. 1,836,200 261,493 Caterpillar Inc. 2,840,000 246,995 European Aeronautic Defence and Space Co. NV 4,233,700 215,786 * Alaska Air Group Inc. 3,090,200 197,649 Deere & Co. 1,961,500 168,650 Boeing Co. 1,775,760 152,449 PACCAR Inc. 1,221,000 61,734 ^ Canadian Pacific Railway Ltd. 447,800 58,424 Expeditors International of Washington Inc. 1,006,700 35,949 Donaldson Co. Inc. 980,000 35,466 * Delta Air Lines Inc. 1,193,000 19,696 * United Continental Holdings Inc. 570,000 18,246 Pall Corp. 205,000 14,016 CSX Corp. 490,000 12,069 Granite Construction Inc. 290,000 9,234 Norfolk Southern Corp. 46,100 3,553 Rockwell Automation Inc. 25,000 2,159 Safran SA 42,000 1,874 Cummins Inc. 6,750 782 Republic Services Inc. Class A 17,000 561 4,463,086 Information Technology (29.5%) * Google Inc. Class A 1,695,375 1,346,179 Texas Instruments Inc. 32,880,700 1,166,607 Microsoft Corp. 36,750,800 1,051,440 * Adobe Systems Inc. 23,397,070 1,018,007 Intuit Inc. 11,453,900 751,949 Oracle Corp. 21,573,633 697,691 QUALCOMM Inc. 9,602,550 642,891 * Symantec Corp. 11,909,200 293,919 Intel Corp. 12,400,000 270,940 Visa Inc. Class A 1,591,070 270,227 Accenture plc Class A 3,505,800 266,336 * EMC Corp. 9,622,800 229,889 Telefonaktiebolaget LM Ericsson ADR 16,808,914 211,792 * Micron Technology Inc. 20,000,000 199,600 Hewlett-Packard Co. 8,300,000 197,872 1 Plantronics Inc. 3,701,500 163,569 Market Value Shares ($000) *,^ Research In Motion Ltd. 10,438,600 150,838 KLA-Tencor Corp. 2,853,700 150,504 Motorola Solutions Inc. 1,834,000 117,431 NVIDIA Corp. 7,390,100 94,741 Corning Inc. 5,243,200 69,892 * NetApp Inc. 1,650,000 56,364 Activision Blizzard Inc. 3,600,000 52,452 Applied Materials Inc. 3,424,600 46,164 International Business Machines Corp. 190,000 40,527 ^ ASML Holding NV 551,775 37,526 * Entegris Inc. 2,583,472 25,473 Apple Inc. 52,000 23,017 * SanDisk Corp. 400,000 22,000 Mastercard Inc. Class A 38,250 20,698 Analog Devices Inc. 350,000 16,271 Altera Corp. 400,000 14,188 Cisco Systems Inc. 630,000 13,173 * Rambus Inc. 2,000,000 11,220 * F5 Networks Inc. 49,250 4,387 Dell Inc. 200,000 2,866 9,748,640 Materials (3.5%) Monsanto Co. 5,912,460 624,533 Potash Corp. of Saskatchewan Inc. 11,559,200 453,699 Praxair Inc. 625,000 69,712 EI du Pont de Nemours & Co. 100,000 4,916 1,152,860 Utilities (0.1%) NextEra Energy Inc. 229,440 17,823 Public Service Enterprise Group Inc. 381,000 13,083 AES Corp. 1,000,000 12,570 43,476 Total Common Stocks (Cost $17,094,714) Temporary Cash Investment (3.8%) Money Market Fund (3.8%) Vanguard Market Liquidity Fund, 0.147% (Cost $1,255,900) 1,255,900 Total Investments (100.9%) (Cost $18,350,614) Other Assets and Liabilities (-0.9%) Other Assets 441,627 Liabilities 3 (739,441) (297,814) Net Assets (100%) 13 PRIMECAP Fund At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,454,337 Undistributed Net Investment Income 72,164 Accumulated Net Realized Gains 526,661 Unrealized Appreciation (Depreciation) Investment Securities 15,025,183 Foreign Currencies (362) Net Assets Investor Shares—Net Assets Applicable to 180,242,535 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 228,187,062 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $184,386,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $188,737,000 of collateral received for securities on loan. ADR–American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 14 PRIMECAP Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 326,916 Interest 2 689 Security Lending 1,051 Total Income 328,656 Expenses Investment Advisory Fees—Note B 31,809 The Vanguard Group—Note C Management and Administrative—Investor Shares 15,046 Management and Administrative—Admiral Shares 11,093 Marketing and Distribution—Investor Shares 1,170 Marketing and Distribution—Admiral Shares 1,207 Custodian Fees 202 Shareholders’ Reports—Investor Shares 44 Shareholders’ Reports—Admiral Shares 38 Trustees’ Fees and Expenses 46 Total Expenses 60,655 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 544,035 Foreign Currencies 294 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 4,067,979 Foreign Currencies (744) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $13,660,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $740,000, $689,000, and $92,675,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 15 PRIMECAP Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 268,001 383,777 Realized Net Gain (Loss) 544,329 314,049 Change in Unrealized Appreciation (Depreciation) 4,067,235 5,337,484 Net Increase (Decrease) in Net Assets Resulting from Operations 4,879,565 6,035,310 Distributions Net Investment Income Investor Shares (181,566) (163,746) Admiral Shares (236,820) (144,688) Realized Capital Gain 1 Investor Shares (135,656) (500,030) Admiral Shares (164,172) (402,175) Total Distributions (718,214) (1,210,639) Capital Share Transactions Investor Shares (1,193,406) (3,252,493) Admiral Shares 500,025 2,590,407 Net Increase (Decrease) from Capital Share Transactions (693,381) (662,086) Total Increase (Decrease) 3,467,970 4,162,585 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $0 and $25,728,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $72,164,000 and $222,255,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 PRIMECAP Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .635 .866 .651 .631 1 .500 .552 Net Realized and Unrealized Gain (Loss) on Investments 10.991 12.857 (1.266) 5.076 (3.990) (10.913) Total from Investment Operations 11.626 13.723 (.615) 5.707 (3.490) (10.361) Distributions Dividends from Net Investment Income (.965) (.689) (.614) (.447) (.508) (.476) Distributions from Realized Capital Gains (.721) (2.104) (.671) — (3.662) (4.223) Total Distributions (1.686) (2.793) (1.285) (.447) (4.170) (4.699) Net Asset Value, End of Period Total Return 2 17.08% 24.17% -1.23% 10.36% -4.01% -13.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,299 $13,632 $14,359 $18,028 $17,795 $19,234 Ratio of Total Expenses to Average Net Assets 0.45% 0.45% 0.45% 0.45% 0.49% 0.43% Ratio of Net Investment Income to Average Net Assets 1.65% 1.30% 0.95% 1.05% 1 1.02% 0.76% Portfolio Turnover Rate 4% 6% 8% 5% 4% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.128 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 17 PRIMECAP Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .700 .974 .738 .711 1 .580 .664 Net Realized and Unrealized Gain (Loss) on Investments 11.397 13.333 (1.319) 5.269 (4.160) (11.327) Total from Investment Operations 12.097 14.307 (.581) 5.980 (3.580) (10.663) Distributions Dividends from Net Investment Income (1.079) (.785) (.683) (.530) (.612) (.586) Distributions from Realized Capital Gains (.748) (2.182) (.696) — (3.798) (4.381) Total Distributions (1.827) (2.967) (1.379) (.530) (4.410) (4.967) Net Asset Value, End of Period Total Return 2 17.14% 24.29% -1.14% 10.46% -3.90% -13.85% Ratios/Supplemental Data Net Assets, End of Period (Millions) $18,779 $15,978 $11,088 $9,765 $9,222 $9,651 Ratio of Total Expenses to Average Net Assets 0.36% 0.36% 0.36% 0.36% 0.37% 0.31% Ratio of Net Investment Income to Average Net Assets 1.74% 1.39% 1.04% 1.14% 1 1.14% 0.88% Portfolio Turnover Rate 4% 6% 8% 5% 4% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.133 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 18 PRIMECAP Fund Notes to Financial Statements Vanguard PRIMECAP Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market 19 PRIMECAP Fund Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. PRIMECAP Management Company, provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended March 31, 2013, the investment advisory fee represented an effective annual rate of 0.21% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $4,066,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.63% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 30,351,191 1,768,706 — Temporary Cash Investments 1,255,900 — — Total 31,607,091 1,768,706 — 20 PRIMECAP Fund E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended March 31, 2013, the fund realized net foreign currency gains of $294,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized gains to undistributed net investment income. At March 31, 2013, the cost of investment securities for tax purposes was $18,350,614,000. Net unrealized appreciation of investment securities for tax purposes was $15,025,183,000, consisting of unrealized gains of $15,861,173,000 on securities that had risen in value since their purchase and $835,990,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended March 31, 2013, the fund purchased $559,548,000 of investment securities and sold $1,764,317,000 of investment securities, other than temporary cash investments. G . Capital share transactions for each class of shares were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 360,318 4,927 1,018,574 15,661 Issued in Lieu of Cash Distributions 313,403 4,485 657,028 10,847 Redeemed 1 (1,867,127) (25,620) (4,928,095) (75,690) Net Increase (Decrease)—Investor Shares (1,193,406) (16,208) (3,252,493) (49,182) Admiral Shares Issued 1,349,539 17,727 3,650,726 54,056 Issued in Lieu of Cash Distributions 378,497 5,223 511,390 8,139 Redeemed 1 (1,228,011) (16,589) (1,571,709) (23,062) Net Increase (Decrease)—Admiral Shares 500,025 6,361 2,590,407 39,133 1 Net of redemption fees for fiscal 2012 of $545,000 (fund total). Effective May 23, 2012, the redemption fee was eliminated. 21 PRIMECAP Fund H. Certain of the fund’s investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2012 from Mar. 31, 2013 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Biogen Idec Inc. 1,790,029 — 121,938 — NA 1 Plantronics Inc. 130,774 — — 740 163,569 1,920,803 740 163,569 1 Not applicable—At March 31, 2013, the security was still held, but the issuer was no longer an affiliated company of the fund. I. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 23 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During PRIMECAP Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,170.83 $2.44 Admiral Shares 1,000.00 1,171.38 1.95 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,022.69 $2.27 Admiral Shares 1,000.00 1,023.14 1.82 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.45% for Investor Shares and 0.36% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 24 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate . The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 25 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 26 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study IndependentTrustees of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior Management Team Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q592 052013 Semiannual Report | March 31, 2013 Vanguard Target Retirement Funds Vanguard Target Retirement Income Fund Vanguard Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Vanguard Target Retirement 2030 Fund > Global stock markets rose during the six-month period ended March 31, 2013, despite renewed uncertainties in the Eurozone. > The U.S. taxable bond market eked out a meager advance as investors looking for higher yields shifted to stocks and away from bonds. > All six Vanguard Target Retirement Funds discussed in this report posted positive results for the period. Those with higher stock allocations produced the best returns. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Target Retirement Income Fund. 8 Target Retirement 2010 Fund. 17 Target Retirement 2015 Fund. 26 Target Retirement 2020 Fund. 35 Target Retirement 2025 Fund. 44 Target Retirement 2030 Fund. 53 About Your Fund’s Expenses. 61 Trustees Approve Advisory Arrangement. 63 Glossary. 64 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Target Retirement Income Fund 3.28% Target Income Composite Index 3.29 Mixed-Asset Target Allocation Conservative Funds Average 4.04 Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2010 Fund 4.58% Target 2010 Composite Index 4.65 Mixed-Asset Target 2010 Funds Average 4.33 Mixed-Asset Target 2010 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2015 Fund 5.86% Target 2015 Composite Index 5.92 Mixed-Asset Target 2015 Funds Average 4.77 Mixed-Asset Target 2015 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2020 Fund 6.77% Target 2020 Composite Index 6.87 Mixed-Asset Target 2020 Funds Average 5.46 Mixed-Asset Target 2020 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2025 Fund 7.59% Target 2025 Composite Index 7.67 Mixed-Asset Target 2025 Funds Average 6.87 Mixed-Asset Target 2025 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2030 Fund 8.40% Target 2030 Composite Index 8.48 Mixed-Asset Target 2030 Funds Average 7.41 Mixed-Asset Target 2030 Funds Average: Derived from data provided by Lipper Inc. Investments in Target Retirement Funds are subject to the risks of their underlying funds. The year in the fund name refers to the approximate year (the target date) when an investor in the fund would retire and leave the work force. The fund will gradually shift its emphasis from more aggressive investments to more conservative ones based on its target date. An investment in a Target Retirement Fund is not guaranteed at any time, including on or after the target date. 1 Chairman’s Letter Dear Shareholder, During the six months ended March 31, 2013, stock returns around the world were robust, despite renewed concerns about the Eurozone debt crisis that flared toward the end of the period. Investors seeking higher yields moved away from conservative fixed income investments to stocks, leading to weak returns in the U.S. bond market. The return of each of the six Vanguard Target Retirement Funds covered in this report reflected its proportional allocation to equity and fixed income markets. (The funds with retirement dates of 2035 through 2060 are covered in a separate report.) The Target Retirement Funds with the greatest exposure to stocks performed best. Global equity markets delivered a powerful rally Stock prices worldwide advanced for the fifth straight month to finish the half-year with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day. World financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in the European debt crisis had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” 2 U.S. equities returned more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% for developed markets in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Stock-heavy retirement funds edged out funds with more bonds The Vanguard Target Retirement Funds are “funds of funds” that offer investors professionally managed, diversified portfolios designed to gradually shift from stocks to bonds as the target retirement date approaches. After that date, the adjustments continue for several years until an income phase is reached. The Target Retirement Income Fund has a static allocation; nearly 70% of its assets are in bonds and other fixed income investments. These retirement funds hold shares in up to five underlying domestic and international stock funds and U.S. fixed-income investments. The Target Retirement Funds’ performance during the six months was closely tied to their varying levels of exposure to the stock and bond markets. The 2030 Fund, which held about 78% of its assets in stocks and 22% in bonds, performed best, returning 8.40%. The most conservative of the group, the Income Fund, was the weakest performer, returning 3.28%. Results for the four other funds fell in between. The 2025 Fund, which invested about 71% of its assets in stocks, returned 7.59%, and the 2020 Fund, with about 63% in stocks, returned 6.77%. The 2015 Fund, with about 55% in stocks and 45% Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average Target Retirement Income Fund 0.16% 0.92% Target Retirement 2010 Fund 0.16 0.53 Target Retirement 2015 Fund 0.16 0.53 Target Retirement 2020 Fund 0.16 0.58 Target Retirement 2025 Fund 0.17 0.51 Target Retirement 2030 Fund 0.17 0.57 The fund expense figures shown—drawn from the prospectus dated January 28, 2013—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement Funds invest. The Target Retirement Funds do not charge any expenses or fees of their own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.16% for the Income Fund, 0.16% for the 2010 Fund, 0.16% for the 2015 Fund, 0.16% for the 2020 Fund, 0.17% for the 2025 Fund, and 0.17% for the 2030 Fund. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Income Fund, Mixed-Asset Target Allocation Conservative Funds; for the 2010 Fund, Mixed-Asset Target 2010 Funds; for the 2015 Fund, Mixed-Asset Target 2015 Funds; for the 2020 Fund, Mixed-Asset Target 2020 Funds; for the 2025 Fund, Mixed-Asset Target 2025 Funds, and for the Target Retirement 2030 Fund, Mixed-Asset Target 2030 Funds. 4 in bonds, returned 5.86%. The 2010 Fund, with about 42% in stocks and 58% in fixed income investments, gained 4.58%. A glance at the retirement funds’ fixed income results shows the extent to which these weighed on overall performance. Vanguard Total Bond Market II Index Fund, a component of all six funds covered in this report, returned 0.02%, while Vanguard Inflation-Protected Securities Fund, which is held by three of the funds, returned 0.23%. Vanguard Prime Money Market Fund, held by two of the funds, returned 0.01%. As I’ve mentioned earlier, bond yields remain at historic lows. Given the current environment, our expectations for bond returns in coming years are very modest. Still, we maintain that a mix of stocks and bonds, such as those held by Vanguard Target Retirement Funds, can potentially smooth out market swings, because stock and bond prices can move in opposite directions. Bonds may suffer price declines as interest rates rise, but earnings reinvested at those higher rates can enhance returns over time. The Target Retirement Funds further diversify their bond holdings Vanguard plans to add the soon-to-launch Vanguard Total International Bond Index Fund to each of the 12 Target Retirement Funds by June 30 of this year, further diversifying them. The new fund will seek to track the Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged), which represents about 7,000 high-quality bonds from 52 countries. Each Target Retirement Fund will allocate 20% of its fixed income portfolio to international bonds. Vanguard research has found that adding international bonds to a U.S. bond portfolio can substantially broaden its diversification, which can help further moderate risk. The new fund will use a traditional hedging strategy to help reduce the impact of international currency fluctuations on its holdings. As you can see in the example below, which uses the Target Retirement 2025 Fund, the addition of the international bond fund will enhance diversification without changing the funds’ overall stock and bond allocations. Vanguard Target Retirement 2025 Fund Current allocation New allocation Stocks 71% 71% Domestic 50 50 International 21 21 Bonds 29% 29% Domestic 29 23 International — 6 5 New international bond fund will join retirement portfolios In February, we announced plans to add Vanguard Total International Bond Index Fund to our 12 Target Retirement Funds, including the six in this report, by mid-year 2013. The international bond portfolio, which will constitute about 20% of each fund’s fixed income allocation, will further diversify these broad, balanced funds. (See page 5 for more detail.) In the Income, 2010, and 2015 Funds, we also plan to replace Vanguard Inflation-Protected Securities Fund with Vanguard Short-Term Inflation-Protected Securities Index Fund. Because of its shorter duration, the latter fund is expected to provide an inflation hedge with less interest rate risk than its longer-term counterpart. Both funds invest in Treasury Inflation-Protected Securities (TIPS). Lastly, we are eliminating Vanguard Prime Money Market Fund from our Income and 2010 Funds. The short-term TIPS fund will take its place in providing exposure to short-maturity securities for these funds. Please note that the coming changes to the Target Retirement Funds will not alter their overall strategic asset allocation or their glidepath—the progression of allocation adjustments over time. In saving for your future, right now is always the right time Earlier this year, we marked “America Saves Week,” an annual event aimed at encouraging people to set aside more for their futures. I know a week devoted to promoting saving isn’t going to generate a lot of popular excitement or headlines. But it is, without a doubt, a worthy cause. My view is that you should save more than you think you’ll need, particularly for retirement. How much? The right answer is different for everyone. The Vanguard Center for Retirement Research advises that a good target range is between 12% and 15% of your take-home pay, including any match from a workplace retirement plan. If you can’t afford to save that much today, start where you can and increase your savings as your circumstances allow. If you do take steps to increase your savings now—before another “America Saves Week” comes and goes—you’ll thank yourself later. A Vanguard study titled Penny Saved, Penny Earned (available at vanguard.com/research) examined the different levers we use to achieve financial security. Our researchers found that retirement investors looking to improve the odds of reaching their goals are likely to do better by saving more over longer periods than by relying on the possibility of higher portfolio returns. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 11, 2013 6 Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Target Retirement Income Fund $12.23 $12.46 $0.146 $0.021 Target Retirement 2010 Fund $24.45 $24.98 $0.531 $0.037 Target Retirement 2015 Fund $13.54 $14.00 $0.298 $0.018 Target Retirement 2020 Fund $24.04 $25.10 $0.508 $0.026 Target Retirement 2025 Fund $13.70 $14.41 $0.296 $0.012 Target Retirement 2030 Fund $23.51 $24.93 $0.499 $0.015 Asset Allocation on March 31, 2013 Short-Term Stocks Bonds Reserves Target Retirement Income Fund 30.4% 64.7% 4.9% Target Retirement 2010 Fund 42.0% 55.9% 2.1% Target Retirement 2015 Fund 54.7% 45.3% 0.0% Target Retirement 2020 Fund 63.3% 36.7% 0.0% Target Retirement 2025 Fund 70.8% 29.2% 0.0% Target Retirement 2030 Fund 78.1% 21.9% 0.0% Note: The Income Fund’s allocations do not change. As of March 31, 2013, international stock weightings for the Income, 2010, 2015, 2020, 2025, and 2030 Funds were 9%, 12%, 16%, 19%, 21%, and 23% of assets, respectively. 7 Target Retirement Income Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTINX 30-Day SEC Yield 1.97% Acquired Fund Fees and Expenses 1 0.16% Allocation to Underlying Vanguard Funds Vanguard Total Bond Market II Index Fund Investor Shares 44.8% Vanguard Total Stock Market Index Fund Investor Shares 21.5% Vanguard Inflation-Protected Securities Fund Investor Shares 19.9% Vanguard Total International Stock Index Fund Investor Shares 8.9% Vanguard Prime Money Market Fund Investor Shares 4.9% Total Fund Volatility Measures Target Barclays Income Aggregate Composite Bond Index Index R-Squared 1.00 0.01 Beta 0.99 -0.19 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement Income Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.16%. 8 Target Retirement Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 27, 2003, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement Income Fund 10/27/2003 6.78% 5.55% 3.29% 2.46% 5.75% See Financial Highlights for dividend and capital gains information. 9 Target Retirement Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (21.5%) Vanguard Total Stock Market Index Fund Investor Shares 56,311,174 2,218,097 International Stock Fund (8.9%) Vanguard Total International Stock Index Fund Investor Shares 59,725,602 917,982 Bond Funds (64.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 424,013,398 4,625,986 Vanguard Inflation-Protected Securities Fund Investor Shares 142,668,383 2,058,705 6,684,691 Money Market Fund (4.9%) Vanguard Prime Money Market Fund Investor Shares 505,995,843 505,996 Total Investment Companies (Cost $9,238,283) Other Assets and Liabilities (0.0%) Other Assets 66,172 Liabilities (68,165) (1,993) Net Assets (100%) Applicable to 828,920,369 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 9,236,748 Undistributed Net Investment Income 2,019 Accumulated Net Realized Losses (2,477) Unrealized Appreciation (Depreciation) 1,088,483 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 10 Target Retirement Income Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 113,714 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 52,275 Investment Securities Sold 3,594 Realized Net Gain (Loss) 55,869 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 11 Target Retirement Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 113,714 172,142 Realized Net Gain (Loss) 55,869 37,941 Change in Unrealized Appreciation (Depreciation) 147,943 522,955 Net Increase (Decrease) in Net Assets Resulting from Operations 317,526 733,038 Distributions Net Investment Income (117,052) (168,784) Realized Capital Gain 1 (16,648) (9,699) Total Distributions (133,700) (178,483) Capital Share Transactions Issued 1,637,557 3,254,326 Issued in Connection with Acquisition of Vanguard Target Retirement 2005 Fund—Note G — 2,192,576 Issued in Lieu of Cash Distributions 128,876 171,526 Redeemed (1,007,693) (1,555,508) Net Increase (Decrease) from Capital Share Transactions 758,740 4,062,920 Total Increase (Decrease) 942,566 4,617,475 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $16,648,000 and $9,699,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $2,019,000 and $5,357,000. See accompanying Notes, which are an integral part of the Financial Statements. 12 Target Retirement Income Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .141 .275 .303 1 .288 .268 .427 Capital Gain Distributions Received .066 .052 .030 1 — — — Net Realized and Unrealized Gain (Loss) on Investments .190 .977 .080 .640 .302 (.878) Total from Investment Operations .397 1.304 .413 .928 .570 (.451) Distributions Dividends from Net Investment Income (.146) (.273) (.299) (.288) (.270) (.439) Distributions from Realized Capital Gains (.021) (.021) (.024) — — — Total Distributions (.167) (.294) (.323) (.288) (.270) (.439) Net Asset Value, End of Period Total Return 2 3.28% 11.74% 3.70% 8.97% 5.84% -4.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,325 $9,382 $4,765 $3,623 $2,463 $2,046 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.16% 0.16% 0.17% 0.17% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.33% 2.31% 2.65% 2.70% 2.78% 4.11% Portfolio Turnover Rate 3% 7% 14% 3 12% 29% 4 14% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 13 Target Retirement Income Fund Notes to Financial Statements Vanguard Target Retirement Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, bonds, and short-term reserves. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 9,408,784 917,982 — 14 Target Retirement Income Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $43,292,000 to offset future net capital gains of $36,768,000 through September 30, 2016, and $6,524,000 through September 30, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund and Vanguard Inflation-Protected Securities Fund. At March 31, 2013, the cost of investment securities for tax purposes was $9,238,283,000. Net unrealized appreciation of investment securities for tax purposes was $1,088,483,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $960,770,000 of investment securities and sold $161,266,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 133,128 274,845 Issued in Connection with Acquisition of Vanguard Target Retirement 2005 Fund — 184,543 Issued in Lieu of Cash Distributions 10,541 14,464 Redeemed (81,946) (131,221) Net Increase (Decrease) in Shares Outstanding 61,723 342,631 15 Target Retirement Income Fund G. On February 10, 2012, the fund acquired all the net assets of Vanguard Target Retirement 2005 Fund pursuant to a plan of reorganization approved by the funds’ board of trustees. The purpose of the transaction was to combine two funds with comparable investment objectives. The acquisition was accomplished by a tax-free exchange of 184,543,000 shares of the fund for 177,808,000 shares of the Vanguard Target Retirement 2005 Fund outstanding as of the close of business on February 10, 2012. The Vanguard Target Retirement 2005 Fund’s net assets as of the close of business on February 10, 2012, of $2,192,576,000, including $237,489,000 of unrealized appreciation, were combined with the fund’s net assets. The net assets of the fund immediately before the acquisition were $5,956,166,000. The net assets of the fund immediately following the acquisition were $8,148,742,000. H. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. In addition, the fund’s investment in Vanguard Inflation-Protected Securities Fund will be replaced by Vanguard Short-Term Inflation-Protected Securities Index Fund, and its investment in Vanguard Prime Money Market Fund will be eliminated. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 16 Target Retirement 2010 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTENX 30-Day SEC Yield 2.02% Acquired Fund Fees and Expenses 1 0.16% Allocation to Underlying Vanguard Funds Vanguard Total Bond Market II Index Fund Investor Shares 41.9% Vanguard Total Stock Market Index Fund Investor Shares 29.6% Vanguard Inflation-Protected Securities Fund Investor Shares 14.0% Vanguard Total International Stock Index Fund Investor Shares 12.4% Vanguard Prime Money Market Fund Investor Shares 2.1% Total Fund Volatility Measures Target 2010 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.93 Beta 0.98 0.45 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2010 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.16%. 17 Target Retirement 2010 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 7, 2006, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2010 Fund 6/7/2006 7.80% 5.32% 2.47% 3.39% 5.86% See Financial Highlights for dividend and capital gains information. 18 Target Retirement 2010 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Fund (29.7%) Vanguard Total Stock Market Index Fund Investor Shares 51,872,216 2,043,247 International Stock Fund (12.4%) Vanguard Total International Stock Index Fund Investor Shares 55,650,066 855,341 Bond Funds (56.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 265,171,042 2,893,016 Vanguard Inflation-Protected Securities Fund Investor Shares 66,913,841 965,567 3,858,583 Money Market Fund (2.1%) Vanguard Prime Money Market Fund Investor Shares 147,757,258 147,757 Total Investment Companies (Cost $6,124,717) Other Assets and Liabilities (-0.3%) Other Assets 28,251 Liabilities (50,050) (21,799) Net Assets (100%) Applicable to 275,561,505 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 6,117,336 Undistributed Net Investment Income 24,651 Accumulated Net Realized Losses (39,069) Unrealized Appreciation (Depreciation) 780,211 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 19 Target Retirement 2010 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 76,936 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 27,526 Investment Securities Sold 6,055 Realized Net Gain (Loss) 33,581 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 20 Target Retirement 2010 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 76,936 138,726 Realized Net Gain (Loss) 33,581 38,287 Change in Unrealized Appreciation (Depreciation) 183,664 561,971 Net Increase (Decrease) in Net Assets Resulting from Operations 294,181 738,984 Distributions Net Investment Income (138,502) (132,211) Realized Capital Gain 1 (9,651) (8,208) Total Distributions (148,153) (140,419) Capital Share Transactions Issued 1,203,848 1,935,277 Issued in Lieu of Cash Distributions 145,950 138,772 Redeemed (768,002) (1,264,685) Net Increase (Decrease) from Capital Share Transactions 581,796 809,364 Total Increase (Decrease) 727,824 1,407,929 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $9,651,000 and $8,208,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $24,651,000 and $86,217,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Target Retirement 2010 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .277 .571 .560 1 .520 .553 .744 1 Capital Gain Distributions Received .104 .100 .056 1 — — — Net Realized and Unrealized Gain (Loss) on Investments .717 2.502 (.022) 1.455 .046 (3.354) Total from Investment Operations 1.098 3.173 .594 1.975 .599 (2.610) Distributions Dividends from Net Investment Income (.531) (.596) (.511) (.495) (.679) (.460) Distributions from Realized Capital Gains (.037) (.037) (.043) — — — Total Distributions (.568) (.633) (.554) (.495) (.679) (.460) Net Asset Value, End of Period Total Return 2 4.58% 14.74% 2.68% 9.83% 3.47% -11.30% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,883 $6,155 $4,747 $4,247 $3,065 $2,567 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.16% 0.16% 0.17% 0.17% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.37% 2.51% 2.46% 2.67% 3.15% 3.34% Portfolio Turnover Rate 7% 12% 27% 3 19% 41% 4 18% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 22 Target Retirement 2010 Fund Notes to Financial Statements Vanguard Target Retirement 2010 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, bonds, and short-term reserves. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 6,049,587 855,341 — 23 Target Retirement 2010 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $63,820,000 to offset future net capital gains. Of this amount, $47,220,000 is subject to expiration dates; $5,639,000 may be used to offset future net capital gains through September 30, 2017, $26,042,000 through September 30, 2018, and $15,539,000 through September 30, 2019. Capital losses of $16,600,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund and Vanguard Inflation-Protected Securities Fund. At March 31, 2013, the cost of investment securities for tax purposes was $6,124,717,000. Net unrealized appreciation of investment securities for tax purposes was $780,211,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $785,637,000 of investment securities and sold $224,753,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 49,075 82,983 Issued in Lieu of Cash Distributions 6,076 6,184 Redeemed (31,302) (54,110) Net Increase (Decrease) in Shares Outstanding 23,849 35,057 24 Target Retirement 2010 Fund G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. In addition, the fund’s investment in Vanguard Inflation-Protected Securities Fund will be replaced by Vanguard Short-Term Inflation-Protected Securities Index Fund, and its investment in Vanguard Prime Money Market Fund will be eliminated. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 25 Target Retirement 2015 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTXVX 30-Day SEC Yield 2.04% Acquired Fund Fees and Expenses 1 0.16% Allocation to Underlying Vanguard Funds Vanguard Total Bond Market II Index Fund Investor Shares 39.7% Vanguard Total Stock Market Index Fund Investor Shares 38.7% Vanguard Total International Stock Index Fund Investor Shares 16.0% Vanguard Inflation-Protected Securities Fund Investor Shares 5.6% Total Fund Volatility Measures Target 2015 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.96 Beta 0.99 0.57 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2015 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.16%. 26 Target Retirement 2015 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 27, 2003, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2015 Fund 10/27/2003 8.75% 5.31% 2.53% 3.69% 6.22% See Financial Highlights for dividend and capital gains information. 27 Target Retirement 2015 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (38.6%) Vanguard Total Stock Market Index Fund Investor Shares 190,851,872 7,517,655 International Stock Fund (16.0%) Vanguard Total International Stock Index Fund Investor Shares 201,876,289 3,102,839 Bond Funds (45.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 708,551,421 7,730,296 Vanguard Inflation-Protected Securities Fund Investor Shares 75,404,290 1,088,084 8,818,380 Total Investment Companies (Cost $16,751,928) Other Assets and Liabilities (0.1%) Other Assets 71,733 Liabilities (60,350) 11,383 Net Assets (100%) Applicable to 1,389,761,524 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 16,720,020 Undistributed Net Investment Income 74,142 Accumulated Net Realized Losses (30,851) Unrealized Appreciation (Depreciation) 2,686,946 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 28 Target Retirement 2015 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 211,594 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 52,398 Investment Securities Sold 3,696 Realized Net Gain (Loss) 56,094 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 29 Target Retirement 2015 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 211,594 394,621 Realized Net Gain (Loss) 56,094 91,378 Change in Unrealized Appreciation (Depreciation) 770,911 1,819,354 Net Increase (Decrease) in Net Assets Resulting from Operations 1,038,599 2,305,353 Distributions Net Investment Income (384,520) (356,688) Realized Capital Gain 1 (23,226) (22,792) Total Distributions (407,746) (379,480) Capital Share Transactions Issued 2,871,145 4,080,711 Issued in Lieu of Cash Distributions 403,269 375,872 Redeemed (1,293,307) (2,978,853) Net Increase (Decrease) from Capital Share Transactions 1,981,107 1,477,730 Total Increase (Decrease) 2,611,960 3,403,603 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $23,226,000 and $22,792,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $74,142,000 and $247,068,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Target Retirement 2015 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .152 .327 .283 1 .285 .307 .380 1 Capital Gain Distributions Received .040 .053 .031 1 — — — Net Realized and Unrealized Gain (Loss) on Investments .584 1.583 (.134) .811 (.072) (2.190) Total from Investment Operations .776 1.963 .180 1.096 .235 (1.810) Distributions Dividends from Net Investment Income (.298) (.313) (.276) (.276) (.365) (.340) Distributions from Realized Capital Gains (.018) (.020) (.024) — — — Total Distributions (.316) (.333) (.300) (.276) (.365) (.340) Net Asset Value, End of Period Total Return 2 5.86% 16.76% 1.40% 9.92% 2.66% -13.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $19,450 $16,838 $13,435 $12,466 $9,507 $7,804 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.16% 0.16% 0.17% 0.17% 0.21% 0.18% Ratio of Net Investment Income to Average Net Assets 2.37% 2.59% 2.24% 2.62% 3.31% 3.02% Portfolio Turnover Rate 4% 13% 27% 3 19% 37% 4 24% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 31 Target Retirement 2015 Fund Notes to Financial Statements Vanguard Target Retirement 2015 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 16,336,035 3,102,839 — 32 Target Retirement 2015 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $64,723,000 to offset future net capital gains. Of this amount, $27,719,000 is subject to expiration on September 30, 2018. Capital losses of $37,004,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from the short-term gain distributions received from Vanguard Total Bond Market II Index Fund and Vanguard Inflation-Protected Securities Fund. At March 31, 2013, the cost of investment securities for tax purposes was $16,751,928,000. Net unrealized appreciation of investment securities for tax purposes was $2,686,946,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $2,159,403,000 of investment securities and sold $322,403,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 210,357 317,087 Issued in Lieu of Cash Distributions 30,344 30,534 Redeemed (94,919) (232,130) Net Increase (Decrease) in Shares Outstanding 145,782 115,491 33 Target Retirement 2015 Fund G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. In addition, the fund’s investment in Vanguard Inflation-Protected Securities Fund will be replaced by Vanguard Short-Term Inflation-Protected Securities Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 34 Target Retirement 2020 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTWNX 30-Day SEC Yield 2.04% Acquired Fund Fees and Expenses 1 0.16% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 44.6% Vanguard Total Bond Market II Index Fund Investor Shares 36.7% Vanguard Total International Stock Index Fund Investor Shares 18.7% Total Fund Volatility Measures Target 2020 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.97 Beta 1.00 0.66 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2020 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.16%. 35 Target Retirement 2020 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 7, 2006, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2020 Fund 6/7/2006 9.41% 5.18% 2.22% 3.45% 5.67% See Financial Highlights for dividend and capital gains information. 36 Target Retirement 2020 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (44.7%) Vanguard Total Stock Market Index Fund Investor Shares 227,922,644 8,977,873 International Stock Fund (18.7%) Vanguard Total International Stock Index Fund Investor Shares 244,866,971 3,763,605 Bond Fund (36.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 676,141,982 7,376,709 Total Investment Companies (100.1%) (Cost $17,566,066) Other Assets and Liabilities (-0.1%) Other Assets 82,730 Liabilities (100,545) (17,815) Net Assets (100%) Applicable to 800,732,096 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,496,481 Undistributed Net Investment Income 79,541 Accumulated Net Realized Losses (27,771) Unrealized Appreciation (Depreciation) 2,552,121 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 37 Target Retirement 2020 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 209,607 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 35,666 Investment Securities Sold 6,908 Realized Net Gain (Loss) 42,574 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 38 Target Retirement 2020 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 209,607 359,941 Realized Net Gain (Loss) 42,574 79,895 Change in Unrealized Appreciation (Depreciation) 946,298 1,764,009 Net Increase (Decrease) in Net Assets Resulting from Operations 1,198,479 2,203,845 Distributions Net Investment Income (362,214) (281,924) Realized Capital Gain 1 (18,539) (17,036) Total Distributions (380,753) (298,960) Capital Share Transactions Issued 3,955,315 4,865,832 Issued in Lieu of Cash Distributions 376,276 296,988 Redeemed (1,126,774) (2,021,399) Net Increase (Decrease) from Capital Share Transactions 3,204,817 3,141,421 Total Increase (Decrease) 4,022,543 5,046,306 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $18,539,000 and $17,036,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $79,541,000 and $232,148,000. See accompanying Notes, which are an integral part of the Financial Statements. 39 Target Retirement 2020 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .260 .569 .473 1 .510 1 .539 1 .619 1 Capital Gain Distributions Received .048 .079 .044 1 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.286 3.106 (.378) 1.440 (.360) (4.329) Total from Investment Operations 1.594 3.754 .139 1.950 .179 (3.710) Distributions Dividends from Net Investment Income (.508) (.513) (.444) (.440) (.549) (.410) Distributions from Realized Capital Gains (.026) (.031) (.035) — — — Total Distributions (.534) (.544) (.479) (.440) (.549) (.410) Net Asset Value, End of Period Total Return 2 6.77% 18.30% 0.53% 10.04% 1.44% -15.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,100 $16,078 $11,032 $8,890 $5,706 $3,859 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.16% 0.16% 0.17% 0.17% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.36% 2.62% 2.11% 2.51% 3.19% 2.79% Portfolio Turnover Rate 2% 8% 23% 3 14% 27% 4 15% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 40 Target Retirement 2020 Fund Notes to Financial Statements Vanguard Target Retirement 2020 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 16,354,582 3,763,605 — 41 Target Retirement 2020 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $46,452,000 to offset future net capital gains. Of this amount, $32,992,000 is subject to expiration dates; $6,167,000 may be used to offset future net capital gains through September 30, 2017, $21,253,000 through September 30, 2018, and $5,572,000 through September 30, 2019. Capital losses of $13,460,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $17,566,066,000. Net unrealized appreciation of investment securities for tax purposes was $2,552,121,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $3,313,302,000 of investment securities and sold $211,627,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 162,461 213,996 Issued in Lieu of Cash Distributions 15,924 13,680 Redeemed (46,381) (88,615) Net Increase (Decrease) in Shares Outstanding 132,004 139,061 42 Target Retirement 2020 Fund G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 43 Target Retirement 2025 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTTVX 30-Day SEC Yield 2.05% Acquired Fund Fees and Expenses 1 0.17% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 50.0% Vanguard Total Bond Market II Index Fund Investor Shares 29.2% Vanguard Total International Stock Index Fund Investor Shares 20.8% Total Fund Volatility Measures Target 2025 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.74 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2025 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.17%. 44 Target Retirement 2025 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 27, 2003, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2025 Fund 10/27/2003 10.08% 5.03% 2.31% 3.99% 6.30% See Financial Highlights for dividend and capital gains information. 45 Target Retirement 2025 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (50.0%) Vanguard Total Stock Market Index Fund Investor Shares 308,546,569 12,153,649 International Stock Fund (20.8%) Vanguard Total International Stock Index Fund Investor Shares 329,514,751 5,064,642 Bond Fund (29.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 651,239,938 7,105,028 Total Investment Companies (100.0%) (Cost $20,678,288) Other Assets and Liabilities (0.0%) Other Assets 87,261 Liabilities (91,227) (3,966) Net Assets (100%) Applicable to 1,688,239,326 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 20,634,501 Undistributed Net Investment Income 93,985 Accumulated Net Realized Losses (54,164) Unrealized Appreciation (Depreciation) 3,645,031 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 46 Target Retirement 2025 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 260,810 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 34,762 Investment Securities Sold 5,830 Realized Net Gain (Loss) 40,592 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 47 Target Retirement 2025 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 260,810 465,615 Realized Net Gain (Loss) 40,592 77,668 Change in Unrealized Appreciation (Depreciation) 1,328,971 2,539,930 Net Increase (Decrease) in Net Assets Resulting from Operations 1,630,373 3,083,213 Distributions Net Investment Income (454,865) (378,248) Realized Capital Gain 1 (18,440) (16,898) Total Distributions (473,305) (395,146) Capital Share Transactions Issued 3,807,234 4,781,176 Issued in Lieu of Cash Distributions 468,277 391,525 Redeemed (1,134,806) (2,836,642) Net Increase (Decrease) from Capital Share Transactions 3,140,705 2,336,059 Total Increase (Decrease) 4,297,773 5,024,126 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $18,440,000 and $16,898,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $93,985,000 and $288,040,000. See accompanying Notes, which are an integral part of the Financial Statements. 48 Target Retirement 2025 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .155 .331 .257 1 .262 .279 .307 Capital Gain Distributions Received .022 .036 .020 1 — — — Net Realized and Unrealized Gain (Loss) on Investments .841 1.927 (.271) .850 (.336) (2.767) Total from Investment Operations 1.018 2.294 .006 1.112 (.057) (2.460) Distributions Dividends from Net Investment Income (.296) (.291) (.250) (.252) (.323) (.310) Distributions from Realized Capital Gains (.012) (.013) (.016) — — — Total Distributions (.308) (.304) (.266) (.252) (.323) (.310) Net Asset Value, End of Period Total Return 2 7.59% 19.89% -0.11% 10.12% 0.10% -17.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $24,319 $20,022 $14,997 $13,652 $9,932 $7,769 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.17% 0.17% 0.18% 0.18% 0.21% 0.18% Ratio of Net Investment Income to Average Net Assets 2.40% 2.64% 2.01% 2.42% 3.09% 2.59% Portfolio Turnover Rate 2% 9% 23% 3 11% 21% 4 17% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 49 Target Retirement 2025 Fund Notes to Financial Statements Vanguard Target Retirement 2025 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 19,258,677 5,064,642 — 50 Target Retirement 2025 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $74,491,000 to offset future net capital gains. Of this amount, $7,742,000 is subject to expiration on September 30, 2018. Capital losses of $66,749,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $20,678,288,000. Net unrealized appreciation of investment securities for tax purposes was $3,645,031,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $3,170,327,000 of investment securities and sold $182,085,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 273,710 369,649 Issued in Lieu of Cash Distributions 34,790 31,883 Redeemed (81,992) (220,958) Net Increase (Decrease) in Shares Outstanding 226,508 180,574 51 Target Retirement 2025 Fund G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 52 Target Retirement 2030 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTHRX 30-Day SEC Yield 2.06% Acquired Fund Fees and Expenses 1 0.17% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 55.1% Vanguard Total International Stock Index Fund Investor Shares 23.0% Vanguard Total Bond Market II Index Fund Investor Shares 21.9% Total Fund Volatility Measures Target 2030 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.82 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2030 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.17%. 53 Target Retirement 2030 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 7, 2006, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2030 Fund 6/7/2006 10.70% 4.86% 2.06% 3.32% 5.38% See Financial Highlights for dividend and capital gains information. 54 Target Retirement 2030 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (55.1%) Vanguard Total Stock Market Index Fund Investor Shares 227,408,807 8,957,633 International Stock Fund (23.0%) Vanguard Total International Stock Index Fund Investor Shares 243,456,668 3,741,929 Bond Fund (21.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 325,677,760 3,553,144 Total Investment Companies (100.0%) (Cost $13,884,807) Other Assets and Liabilities (0.0%) Other Assets 67,310 Liabilities (73,597) (6,287) Net Assets (100%) Applicable to 651,650,100 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 13,816,402 Undistributed Net Investment Income 60,531 Accumulated Net Realized Gains 1,587 Unrealized Appreciation (Depreciation) 2,367,899 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 55 Target Retirement 2030 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 172,853 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 16,847 Investment Securities Sold 7,731 Realized Net Gain (Loss) 24,578 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 56 Target Retirement 2030 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 172,853 282,814 Realized Net Gain (Loss) 24,578 35,619 Change in Unrealized Appreciation (Depreciation) 984,002 1,624,548 Net Increase (Decrease) in Net Assets Resulting from Operations 1,181,433 1,942,981 Distributions Net Investment Income (289,859) (204,000) Realized Capital Gain 1 (8,713) (7,410) Total Distributions (298,572) (211,410) Capital Share Transactions Issued 3,257,533 3,986,357 Issued in Lieu of Cash Distributions 294,846 209,803 Redeemed (835,729) (1,525,373) Net Increase (Decrease) from Capital Share Transactions 2,716,650 2,670,787 Total Increase (Decrease) 3,599,511 4,402,358 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $8,713,000 and $7,410,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $60,531,000 and $177,537,000. See accompanying Notes, which are an integral part of the Financial Statements. 57 Target Retirement 2030 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .262 .561 .398 .453 1 .466 1 .522 1 Capital Gain Distributions Received .028 .044 .011 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.644 3.580 (.542) 1.453 (.793) (5.262) Total from Investment Operations 1.934 4.185 (.133) 1.906 (.327) (4.740) Distributions Dividends from Net Investment Income (.499) (.468) (.395) (.386) (.463) (.370) Distributions from Realized Capital Gains (.015) (.017) (.022) — — — Total Distributions (.514) (.485) (.417) (.386) (.463) (.370) Net Asset Value, End of Period Total Return 2 8.40% 21.43% -0.83% 10.21% -1.13% -19.43% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,246 $12,647 $8,245 $6,533 $4,003 $2,359 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.17% 0.17% 0.18% 0.19% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.44% 2.66% 1.91% 2.32% 2.92% 2.35% Portfolio Turnover Rate 2% 4% 19% 3 9% 13% 4 6% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 58 Target Retirement 2030 Fund Notes to Financial Statements Vanguard Target Retirement 2030 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 12,510,777 3,741,929 — 59 Target Retirement 2030 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $7,257,000 that may be carried forward indefinitely to offset future capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $13,884,807,000. Net unrealized appreciation of investment securities for tax purposes was $2,367,899,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $2,788,837,000 of investment securities and sold $156,027,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 135,990 180,472 Issued in Lieu of Cash Distributions 12,747 10,019 Redeemed (34,944) (68,762) Net Increase (Decrease) in Shares Outstanding 113,793 121,729 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 60 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A typical fund’s expenses are expressed as a percentage of its average net assets. The Target Retirement Funds have no direct expenses, but each fund bears its proportionate share of the costs for the underlying funds in which it invests. These indirect expenses make up the acquired fund fees and expenses, also expressed as a percentage of average net assets. The following examples are intended to help you understand the ongoing cost (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The costs were calculated using the acquired fund fees and expenses for each Target Retirement Fund. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 61 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 9/30/2012 3/31/2013 Period Based on Actual Fund Return Target Retirement Income Fund $1,000.00 $1,032.76 $0.81 Target Retirement 2010 Fund $1,000.00 $1,045.84 $0.82 Target Retirement 2015 Fund $1,000.00 $1,058.56 $0.82 Target Retirement 2020 Fund $1,000.00 $1,067.69 $0.82 Target Retirement 2025 Fund $1,000.00 $1,075.89 $0.88 Target Retirement 2030 Fund $1,000.00 $1,083.96 $0.88 Based on Hypothetical 5% Yearly Return Target Retirement Income Fund $1,000.00 $1,024.13 $0.81 Target Retirement 2010 Fund $1,000.00 $1,024.13 $0.81 Target Retirement 2015 Fund $1,000.00 $1,024.13 $0.81 Target Retirement 2020 Fund $1,000.00 $1,024.13 $0.81 Target Retirement 2025 Fund $1,000.00 $1,024.08 $0.86 Target Retirement 2030 Fund $1,000.00 $1,024.08 $0.86 The calculations are based on the acquired fund fees and expenses for the most recent six-month period. The funds’ annualized expense figures for that period are (in order as listed from top to bottom above) 0.16%, 0.16%, 0.16%, 0.16%, 0.17%, and 0.17%. The dollar amounts shown as ”Expenses Paid” are equal to the annualized expense figures for the underlying funds multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 62 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Target Retirement Funds has renewed the funds’ investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor to the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the funds’ investment management services over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the performance of the funds, including any periods of outperformance or underperformance relative to a benchmark index and peer groups. The board concluded that the performance was such that the advisory arrangement should continue. Information about each fund’s most recent performance can be found in the Performance Summary pages of this report. Cost The board concluded that the funds’ acquired fund fees and expenses were well below the average expense ratios charged by funds in their respective peer groups. The funds do not incur advisory expenses directly; however; the board noted that each of the underlying funds in which the funds invest has advisory expenses well below the relevant peer-group average. Information about the funds’ acquired fund fees and expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that Vanguard’s at-cost arrangement with the Target Retirement Funds and their underlying funds ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 63 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Acquired Fund Fees and Expenses. Funds that invest in other Vanguard funds incur no direct expenses, but they do bear proportionate shares of the operating, administrative, and advisory expenses of the underlying funds, and they must pay any fees charged by those funds. The figure for acquired fund fees and expenses represents a weighted average of these underlying costs. Acquired is a term that the Securities and Exchange Commission applies to any mutual fund whose shares are owned by another fund. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 64 Benchmark Information Target 2010 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter, as well as the Barclays U.S. Treasury Inflation Protected Securities Index; for short-term reserves, the Citigroup Three-Month Treasury Bill Index; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. Target 2015 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter, as well as the Barclays U.S. Treasury Inflation Protected Securities Index; and for U.S. stocks, the Dow Jones Wilshire 5000 Index through April 22, 2005, and the MSCI US Broad Market Index thereafter. MSCI international benchmark returns are adjusted for withholding taxes. Target 2020 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. Target 2025 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the Dow Jones Wilshire 5000 Index through April 22, 2005, and the MSCI US Broad Market Index thereafter. MSCI international benchmark returns are adjusted for withholding taxes. 65 Target 2030 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. Target Income Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter, as well as the Barclays U.S. Treasury Inflation Protected Securities Index; for short-term reserves, the Citigroup Three-Month Treasury Bill Index; and for U.S. stocks, the Dow Jones Wilshire 5000 Index through April 22, 2005, and the MSCI US Broad Market Index thereafter. MSCI international benchmark returns are adjusted for withholding taxes. 66 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q3082 052013 Semiannual Report | March 31, 2013 Vanguard Target Retirement Funds Vanguard Target Retirement 2035 Fund Vanguard Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Vanguard Target Retirement 2050 Fund Vanguard Target Retirement 2055 Fund Vanguard Target Retirement 2060 Fund > Global stock markets rose during the six-month period ended March 31, 2013, despite renewed uncertainties in the Eurozone. > The U.S. taxable bond market eked out a meager advance as investors looking for higher yields shifted to stocks and away from bonds. > All six Vanguard Target Retirement Funds discussed in this report posted strong returns for the period. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Target Retirement 2035 Fund. 8 Target Retirement 2040 Fund. 16 Target Retirement 2045 Fund. 24 Target Retirement 2050 Fund. 32 Target Retirement 2055 Fund. 40 Target Retirement 2060 Fund. 48 About Your Fund’s Expenses. 56 Trustees Approve Advisory Arrangement. 58 Glossary. 59 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Target Retirement 2035 Fund 9.26% Target 2035 Composite Index 9.29 Mixed-Asset Target 2035 Funds Average 8.51 Mixed-Asset Target 2035 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2040 Fund 9.62% Target 2040 Composite Index 9.69 Mixed-Asset Target 2040 Funds Average 8.48 Mixed-Asset Target 2040 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2045 Fund 9.58% Target 2045 Composite Index 9.69 Mixed-Asset Target 2045 Funds Average 9.16 Mixed-Asset Target 2045 Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2050 Fund 9.62% Target 2050 Composite Index 9.69 Mixed-Asset Target 2050+ Funds Average 9.17 Mixed-Asset Target 2050+ Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2055 Fund 9.60% Target 2055 Composite Index 9.69 Mixed-Asset Target 2050+ Funds Average 9.17 Mixed-Asset Target 2050+ Funds Average: Derived from data provided by Lipper Inc. Vanguard Target Retirement 2060 Fund 9.57% Target 2060 Composite Index 9.69 Mixed-Asset Target 2050+ Funds Average 9.17 Mixed-Asset Target 2050+ Funds Average: Derived from data provided by Lipper Inc. For a benchmark description, see the Glossary. Investments in Target Retirement Funds are subject to the risks of their underlying funds. The year in the fund name refers to the approximate year (the target date) when an investor in the fund would retire and leave the work force. The fund will gradually shift its emphasis from more aggressive investments to more conservative ones based on its target date. An investment in a Target Retirement Fund is not guaranteed at any time, including on or after the target date. 1 Chairman’s Letter Dear Shareholder, During the six months ended March 31, 2013, stock returns around the world were robust, despite renewed concerns about the Eurozone debt crisis that flared toward the end of the period. Investors seeking higher yields moved away from conservative fixed income investments to stocks, leading to weak returns in the U.S. bond market. The six Vanguard Target Retirement Funds covered in this report posted solid returns for the period. (The Target Retirement Income Fund and the funds with target retirement dates of 2010 through 2030 are covered in a separate report.) Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day. Financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in the European debt crisis had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” 2 U.S. equities returned more than 11% as the economic recovery slowly built momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% for developed markets in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. U.S. bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule return of 0.09% for the half year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Retirement funds benefited from the stock market advance The Vanguard Target Retirement Funds are “funds of funds” that offer investors professionally managed, diversified portfolios designed to automatically rebalance—gradually shifting from stocks to bonds—as the target retirement date approaches. After that date, the adjustments continue for several years until an income phase is reached. Each of the funds discussed in this report holds shares in two underlying stock funds, one domestic and one international, as well as in a U.S. bond fund. The retirement funds’ performance for the six months was closely tied to their exposure to the stock and bond markets. Because the six funds discussed here are designed for investors who expect to work at least 22 more years before retiring, they hold significantly more stocks than bonds. The assumption behind this allocation is that younger investors’ longer time horizon puts them in a good position to invest in stocks. These investors presumably have years to make up for any near-term losses while benefiting from stocks’ potential for higher returns over the long term. The heavy allocation to stocks worked in the funds’ favor during this period. The Target Retirement 2035 Fund, with about Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average Target Retirement 2035 Fund 0.18% 0.52% Target Retirement 2040 Fund 0.18 0.57 Target Retirement 2045 Fund 0.18 0.51 Target Retirement 2050 Fund 0.18 0.54 Target Retirement 2055 Fund 0.18 0.54 Target Retirement 2060 Fund 0.18 0.54 The fund expense figures shown—drawn from the prospectus dated January 28, 2013—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement Funds invest. The Target Retirement Funds do not charge any expenses or fees of their own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18% for the 2035 Fund, 0.18% for the 2040 Fund, 0.18% for the 2045 Fund, 0.18% for the 2050 Fund, 0.18% for the 2055 Fund, and 0.18% for the 2060 Fund. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the 2035 Fund, Mixed-Asset Target 2035 Funds; for the 2040 Fund, Mixed-Asset Target 2040 Funds; for the 2045 Fund, Mixed-Asset Target 2045 Funds; for the 2050, 2055, and 2060 Funds, Mixed-Asset Target 2050+ Funds. 4 86% of its assets in stocks and 14% in bonds, returned 9.26%. The 2040 through 2060 Funds, which held about 90% of their assets in stocks and about 10% in bonds, returned slightly more. A glance at the returns of the underlying funds shows the extent to which they influenced the retirement funds’ overall results. Vanguard Total Stock Market Index Fund, which invests in shares of U.S. companies, was the star performer, returning 11.16%. Vanguard Total International Stock Index Fund, with holdings from both developed and emerging economies abroad, gained 9.70%. Vanguard Total Bond Market II Index Fund had the weakest return, 0.02%. (These returns are for the funds’ Investor Shares.) As I mentioned earlier, bond yields remain at historic lows. Given the current environment, our expectations for bond returns in coming years are very modest. The Target Retirement Funds further diversify their bond holdings Vanguard plans to add the soon-to-be-launched Vanguard Total International Bond Index Fund to each of the 12 Target Retirement Funds by June 30 of this year, further diversifying them. The new fund will seek to track the Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged), which represents about 7,000 high-quality bonds from 52 countries. Each Target Retirement Fund will allocate 20% of its fixed income portfolio to international bonds. Vanguard research has found that adding international bonds to a U.S. bond portfolio can substantially broaden its diversification, which can help further moderate risk. The new fund will use a traditional hedging strategy to help reduce the impact of international currency fluctuations on its holdings. As you can see in the example below, which uses the Target Retirement 2045 Fund, the addition of the international bond fund will enhance diversification without changing the funds’ overall stock and bond allocations. Vanguard Target Retirement 2045 Fund Current Allocation New Allocation Total Stocks 90% 90% Domestic 63 63 International 27 27 Total Bonds 10 10 Domestic 10 8 International — 2 5 However, we continue to believe that a mix of stocks and bonds, such as those held by the Vanguard Target Retirement Funds, can potentially smooth out the effects of market swings, because stock and bond prices can move in opposite directions. Bonds may suffer price declines as interest rates rise, but earnings reinvested at those higher rates can enhance returns over time. New international bond fund will join the retirement portfolios In February, we announced plans to add the new Vanguard Total International Bond Index Fund to our 12 Target Retirement Funds, including the six in this report, by the middle of 2013. The international bond fund, which will constitute about 20% of each Target Retirement Fund’s fixed income allocation, will serve to further diversify these broad, balanced portfolios. (See page 5 for more details.) Please note that this change will not affect the Target Retirement Funds’ current overall strategic asset allocation or their glide path (the progression of allocation adjustments over time). In saving for your future, right now is always the right time Earlier this year, we marked “America Saves Week,” an annual event aimed at encouraging people to set aside more for their futures. I know a week devoted to promoting saving isn’t going to generate a lot of popular excitement or headlines. But it is, without a doubt, a worthy cause. My view is that you should save more than you think you’ll need, particularly for retirement. How much? The right answer is different for everyone. The Vanguard Center for Retirement Research advises that a good target range is between 12% and 15% of your take-home pay, including any match from a workplace retirement plan. If you can’t afford to save that much today, start where you can and increase your savings as your circumstances allow. If you do take steps to increase your savings now—before another “America Saves Week” comes and goes—you’ll thank yourself later. A Vanguard study titled Penny Saved, Penny Earned (available at vanguard.com/research) examined the different levers we use to achieve financial security. Our researchers found that retirement investors looking to improve the odds of reaching their goals are likely to do better by saving more over longer periods than by relying on the possibility of higher portfolio returns. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 15, 2013 6 Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Target Retirement 2035 Fund $14.15 $15.12 $0.307 $0.006 Target Retirement 2040 Fund $23.26 $24.95 $0.496 $0.007 Target Retirement 2045 Fund $14.61 $15.66 $0.316 $0.005 Target Retirement 2050 Fund $23.16 $24.85 $0.487 $0.007 Target Retirement 2055 Fund $24.81 $26.69 $0.447 $0.013 Target Retirement 2060 Fund $21.74 $23.47 $0.315 $0.006 Asset Allocation on March 31, 2013 Short-Term Stocks Bonds Reserves Target Retirement 2035 Fund 85.6% 14.4% 0.0% Target Retirement 2040 Fund 90.1% 9.9% 0.0% Target Retirement 2045 Fund 90.0% 10.0% 0.0% Target Retirement 2050 Fund 90.0% 10.0% 0.0% Target Retirement 2055 Fund 90.0% 10.0% 0.0% Target Retirement 2060 Fund 90.0% 10.0% 0.0% Note: As of March 31, 2013, international stock weightings for the 2035, 2040, 2045, 2050, 2055, and 2060 Funds were 25%, 27%, 27%, 27%, 27%, and 27% of assets, respectively. 7 Target Retirement 2035 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTTHX 30-Day SEC Yield 2.07% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 60.4% Vanguard Total International Stock Index Fund Investor Shares 25.2% Vanguard Total Bond Market II Index Fund Investor Shares 14.4% Total Fund Volatility Measures Target 2035 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.91 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2035 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 8 Target Retirement 2035 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 27, 2003, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2035 Fund 10/27/2003 11.38% 4.87% 2.12% 4.54% 6.66% See Financial Highlights for dividend and capital gains information. 9 Target Retirement 2035 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (60.4%) Vanguard Total Stock Market Index Fund Investor Shares 269,204,211 10,603,954 International Stock Fund (25.2%) Vanguard Total International Stock Index Fund Investor Shares 288,340,958 4,431,801 Bond Fund (14.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 232,181,044 2,533,095 Total Investments (100.0%) (Cost $14,652,762) Other Assets and Liabilities (0.0%) Other Assets 58,391 Liabilities (57,140) 1,251 Net Assets (100%) Applicable to 1,162,371,029 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 14,645,475 Undistributed Net Investment Income 64,798 Accumulated Net Realized Losses (56,260) Unrealized Appreciation (Depreciation) 2,916,088 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 10 Target Retirement 2035 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 192,817 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 12,080 Investment Securities Sold 3,724 Realized Net Gain (Loss) 15,804 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 11 Target Retirement 2035 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 192,817 331,291 Realized Net Gain (Loss) 15,804 31,795 Change in Unrealized Appreciation (Depreciation) 1,202,140 2,077,103 Net Increase (Decrease) in Net Assets Resulting from Operations 1,410,761 2,440,189 Distributions Net Investment Income (326,141) (249,484) Realized Capital Gain 1 (6,374) (5,327) Total Distributions (332,515) (254,811) Capital Share Transactions Issued 2,783,978 3,574,347 Issued in Lieu of Cash Distributions 329,350 252,543 Redeemed (841,479) (2,031,576) Net Increase (Decrease) from Capital Share Transactions 2,271,849 1,795,314 Total Increase (Decrease) 3,350,095 3,980,692 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $6,374,000 and $5,327,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $64,798,000 and $198,122,000. See accompanying Notes, which are an integral part of the Financial Statements. 12 Target Retirement 2035 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .166 . 344 . 235 . 250 . 273 1 .293 Capital Gain Distributions Received .011 .016 .006 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.106 2.307 (. 402) . 898 (. 564) (3.353) Total from Investment Operations 1.283 2.667 (.161) 1.148 (. 291) (3.060) Distributions Dividends from Net Investment Income (. 307) (. 281) (. 236) (. 238) (. 299) (. 290) Distributions from Realized Capital Gains (. 006) (. 006) (. 053) — — — Total Distributions (. 313) (. 287) (. 289) (. 238) (. 299) (. 290) Net Asset Value, End of Period Total Return 2 9.26% 22.98% -1.55% 10.24% -1.85% -20.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,570 $14,220 $10,239 $9,223 $6,780 $5,030 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.18% 0.18% 0.19% 0.19% 0.21% 0.18% Ratio of Net Investment Income to Average Net Assets 2.48% 2.68% 1.81% 2.24% 2.88% 2.28% Portfolio Turnover Rate 2% 6% 18% 3 6% 9% 4 10% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 13 Target Retirement 2035 Fund Notes to Financial Statements Vanguard Target Retirement 2035 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 13,137,049 4,431,801 — 14 Target Retirement 2035 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $60,815,000 that may be carried forward indefinitely to offset future capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $14,652,762,000. Net unrealized appreciation of investment securities for tax purposes was $2,916,088,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $2,291,427,000 of investment securities and sold $129,017,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 192,487 269,022 Issued in Lieu of Cash Distributions 23,660 20,171 Redeemed (58,415) (154,290) Net Increase (Decrease) in Shares Outstanding 157,732 134,903 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 15 Target Retirement 2040 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VFORX 30-Day SEC Yield 2.08% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 63.4% Vanguard Total International Stock Index Fund Investor Shares 26.7% Vanguard Total Bond Market II Index Fund Investor Shares 9.9% Total Fund Volatility Measures Target 2040 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.92 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2040 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 16 Target Retirement 2040 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 7, 2006, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2040 Fund 6/7/2006 11.74% 5.01% 2.00% 3.36% 5.36% See Financial Highlights for dividend and capital gains information. 17 Target Retirement 2040 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (63.4%) Vanguard Total Stock Market Index Fund Investor Shares 168,538,053 6,638,714 International Stock Fund (26.7%) Vanguard Total International Stock Index Fund Investor Shares 181,554,022 2,790,486 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 95,368,953 1,040,475 Total Investment Companies (Cost $8,789,035) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.147% (Cost $97) 97,174 97 Total Investments (100.0%) (Cost $8,789,132) 10,469,772 Other Assets and Liabilities (0.0%) Other Assets 40,359 Liabilities (39,219) 1,140 Net Assets (100%) Applicable to 419,663,658 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 8,749,842 Undistributed Net Investment Income 38,367 Accumulated Net Realized Gains 2,063 Unrealized Appreciation (Depreciation) 1,680,640 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 18 Target Retirement 2040 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 113,115 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 4,995 Investment Securities Sold 5,039 Realized Net Gain (Loss) 10,034 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 19 Target Retirement 2040 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 113,115 178,202 Realized Net Gain (Loss) 10,034 11,321 Change in Unrealized Appreciation (Depreciation) 740,042 1,107,410 Net Increase (Decrease) in Net Assets Resulting from Operations 863,191 1,296,933 Distributions Net Investment Income (184,949) (121,325) Realized Capital Gain 1 (2,610) (2,459) Total Distributions (187,559) (123,784) Capital Share Transactions Issued 2,220,484 2,765,586 Issued in Lieu of Cash Distributions 184,925 122,539 Redeemed (592,459) (1,056,098) Net Increase (Decrease) from Capital Share Transactions 1,812,950 1,832,027 Total Increase (Decrease) 2,488,582 3,005,176 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $2,610,000 and $2,459,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $38,367,000 and $110,201,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Target Retirement 2040 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 266 . 559 . 369 . 393 . 435 1 .494 1 Capital Gain Distributions Received .013 .022 .006 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.914 3.872 (.705) 1.485 (. 849) (5.464) Total from Investment Operations 2.193 4.453 (. 330) 1.878 (. 414) (4.970) Distributions Dividends from Net Investment Income (. 496) (. 444) (. 368) (. 368) (. 426) (. 370) Distributions from Realized Capital Gains (. 007) (. 009) (. 072) — — — Total Distributions (. 503) (. 453) (. 440) (. 368) (. 426) (. 370) Net Asset Value, End of Period Total Return 2 9.62% 23.43% -1.87% 10.23% -1.61% -20.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,471 $7,982 $4,977 $3,831 $2,330 $1,199 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.18% 0.18% 0.19% 0.19% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.51% 2.69% 1.79% 2.23% 2.78% 2.24% Portfolio Turnover Rate 3% 3% 15% 3 7% 9% 4 4% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 21 Target Retirement 2040 Fund Notes to Financial Statements Vanguard Target Retirement 2040 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 7,679,189 2,790,486 — Temporary Cash Investments 97 — — Total 7,679,286 2,790,486 — 22 Target Retirement 2040 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At March 31, 2013, the cost of investment securities for tax purposes was $8,789,132,000. Net unrealized appreciation of investment securities for tax purposes was $1,680,640,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $1,878,219,000 of investment securities and sold $119,268,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 93,275 127,086 Issued in Lieu of Cash Distributions 8,082 5,969 Redeemed (24,889) (48,337) Net Increase (Decrease) in Shares Outstanding 76,468 84,718 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 23 Target Retirement 2045 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTIVX 30-Day SEC Yield 2.08% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 63.4% Vanguard Total International Stock Index Fund Investor Shares 26.6% Vanguard Total Bond Market II Index Fund Investor Shares 10.0% Total Fund Volatility Measures Target 2045 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.92 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2045 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 24 Target Retirement 2045 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 27, 2003, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2045 Fund 10/27/2003 11.72% 4.97% 2.07% 4.98% 7.05% See Financial Highlights for dividend and capital gains information. 25 Target Retirement 2045 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (63.4%) Vanguard Total Stock Market Index Fund Investor Shares 163,549,106 6,442,199 International Stock Fund (26.6%) Vanguard Total International Stock Index Fund Investor Shares 176,061,090 2,706,059 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 93,680,211 1,022,051 Total Investments (100.0%) (Cost $8,458,367) Other Assets and Liabilities (0.0%) Other Assets 34,514 Liabilities (38,346) (3,832) Net Assets (100%) Applicable to 649,098,836 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 8,445,385 Undistributed Net Investment Income 37,494 Accumulated Net Realized Losses (28,344) Unrealized Appreciation (Depreciation) 1,711,942 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. See accompanying Notes, which are an integral part of the Financial Statements. 26 Target Retirement 2045 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 112,137 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 4,984 Investment Securities Sold 727 Realized Net Gain (Loss) 5,711 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 27 Target Retirement 2045 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 112,137 188,310 Realized Net Gain (Loss) 5,711 24,245 Change in Unrealized Appreciation (Depreciation) 733,017 1,185,281 Net Increase (Decrease) in Net Assets Resulting from Operations 850,865 1,397,836 Distributions Net Investment Income (186,901) (138,613) Realized Capital Gain 1 (2,957) (2,423) Total Distributions (189,858) (141,036) Capital Share Transactions Issued 1,673,131 2,414,872 Issued in Lieu of Cash Distributions 188,279 140,029 Redeemed (518,966) (1,350,612) Net Increase (Decrease) from Capital Share Transactions 1,342,444 1,204,289 Total Increase (Decrease) 2,003,451 2,461,089 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $2,957,000 and $2,423,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $37,494,000 and $112,258,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 Target Retirement 2045 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .173 . 354 . 237 . 257 . 281 1 .303 Capital Gain Distributions Received .008 .014 .005 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.190 2.433 (. 436) . 929 (. 570) (3.463) Total from Investment Operations 1.371 2.801 (.194) 1.186 (. 289) (3.160) Distributions Dividends from Net Investment Income (. 316) (. 286) (. 242) (. 246) (. 301) (. 300) Distributions from Realized Capital Gains (. 005) (. 005) (.104) — — — Total Distributions (. 321) (. 291) (. 346) (. 246) (. 301) (. 300) Net Asset Value, End of Period Total Return 2 9.58% 23.47% -1.82% 10.23% -1.77% -20.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,166 $8,163 $5,702 $4,918 $3,560 $2,493 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.18% 0.18% 0.19% 0.19% 0.21% 0.18% Ratio of Net Investment Income to Average Net Assets 2.51% 2.70% 1.79% 2.24% 2.86% 2.28% Portfolio Turnover Rate 3% 7% 16% 3 6% 10% 4 9% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 29 Target Retirement 2045 Fund Notes to Financial Statements Vanguard Target Retirement 2045 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 7,464,250 2,706,059 — 30 Target Retirement 2045 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $30,381,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Short-term capital gain distributions received are treated as ordinary income for tax purposes, and cannot be offset by capital losses. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $8,458,367,000. Net unrealized appreciation of investment securities for tax purposes was $1,711,942,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $1,431,394,000 of investment securities and sold $141,944,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 111,869 176,519 Issued in Lieu of Cash Distributions 13,102 10,863 Redeemed (34,792) (99,852) Net Increase (Decrease) in Shares Outstanding 90,179 87,530 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 31 Target Retirement 2050 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VFIFX 30-Day SEC Yield 2.08% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 63.2% Vanguard Total International Stock Index Fund Investor Shares 26.8% Vanguard Total Bond Market II Index Fund Investor Shares 10.0% Total Fund Volatility Measures Target 2050 MSCI US Composite Broad Market Index Index R-Squared 1.00 0.98 Beta 1.00 0.92 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2050 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 32 Target Retirement 2050 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 7, 2006, Through March 31, 2013 + Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Five Years Income Capital Total Target Retirement 2050 Fund 6/7/2006 11.75% 4.99% 2.00% 3.42% 5.42% See Financial Highlights for dividend and capital gains information. 33 Target Retirement 2050 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.1%) Vanguard Total Stock Market Index Fund Investor Shares 73,214,800 2,883,931 International Stock Fund (26.8%) Vanguard Total International Stock Index Fund Investor Shares 79,686,756 1,224,786 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 41,972,260 457,917 Total Investment Companies (Cost $3,835,968) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.147% (Cost $604) 603,825 604 Total Investments (99.9%) (Cost $3,836,572) 4,567,238 Other Assets and Liabilities (0.1%) Other Assets 17,801 Liabilities (15,354) 2,447 Net Assets (100%) Applicable to 183,898,853 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,827,732 Undistributed Net Investment Income 16,863 Accumulated Net Realized Losses (5,576) Unrealized Appreciation (Depreciation) 730,666 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 34 Target Retirement 2050 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 49,261 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 2,178 Investment Securities Sold (744) Realized Net Gain (Loss) 1,434 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 35 Target Retirement 2050 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 49,261 75,474 Realized Net Gain (Loss) 1,434 3,866 Change in Unrealized Appreciation (Depreciation) 324,931 465,291 Net Increase (Decrease) in Net Assets Resulting from Operations 375,626 544,631 Distributions Net Investment Income (79,191) (50,671) Realized Capital Gain 1 (1,138) (923) Total Distributions (80,329) (51,594) Capital Share Transactions Issued 1,007,501 1,387,997 Issued in Lieu of Cash Distributions 79,320 51,071 Redeemed (279,751) (538,920) Net Increase (Decrease) from Capital Share Transactions 807,070 900,148 Total Increase (Decrease) 1,102,367 1,393,185 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $1,138,000 and $923,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $16,863,000 and $46,793,000. See accompanying Notes, which are an integral part of the Financial Statements. 36 Target Retirement 2050 Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 266 . 549 . 360 . 399 . 431 1 .503 1 Capital Gain Distributions Received .013 .022 .006 — — — Net Realized and Unrealized Gain (Loss) on Investments 1.905 3.866 (. 682) 1.492 (. 866) (5.493) Total from Investment Operations 2.184 4.437 (. 316) 1.891 (. 435) (4.990) Distributions Dividends from Net Investment Income (. 487) (. 439) (. 370) (. 371) (. 415) (. 370) Distributions from Realized Capital Gains (. 007) (. 008) (. 244) — — — Total Distributions (. 494) (. 447) (. 614) (. 371) (. 415) (. 370) Net Asset Value, End of Period Total Return 2 9.62% 23.46% -1.89% 10.26% -1.73% -20.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,570 $3,467 $2,074 $1,517 $924 $409 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.18% 0.18% 0.19% 0.19% 0.21% 0.19% Ratio of Net Investment Income to Average Net Assets 2.51% 2.70% 1.79% 2.21% 2.74% 2.27% Portfolio Turnover Rate 4% 4% 15% 3 10% 8% 4 4% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. 4 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s bond investments from Vanguard Total Bond Market Index Fund to Vanguard Total Bond Market II Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 37 Target Retirement 2050 Fund Notes to Financial Statements Vanguard Target Retirement 2050 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 3,341,848 1,224,786 — Temporary Cash Investments 604 — — Total 3,342,452 1,224,786 — 38 Target Retirement 2050 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $6,063,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $3,836,572,000. Net unrealized appreciation of investment securities for tax purposes was $730,666,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $861,567,000 of investment securities and sold $76,102,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 42,477 64,017 Issued in Lieu of Cash Distributions 3,480 2,499 Redeemed (11,789) (25,002) Net Increase (Decrease) in Shares Outstanding 34,168 41,514 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 39 Target Retirement 2055 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VFFVX 30-Day SEC Yield 2.08% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 63.0% Vanguard Total International Stock Index Fund Investor Shares 27.0% Vanguard Total Bond Market II Index Fund Investor Shares 10.0% Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2055 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 40 Target Retirement 2055 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 18, 2010, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Income Capital Total Target Retirement 2055 Fund 8/18/2010 11.76% 1.87% 11.79% 13.66% See Financial Highlights for dividend and capital gains information. 41 Target Retirement 2055 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (63.0%) Vanguard Total Stock Market Index Fund Investor Shares 10,565,566 416,178 International Stock Fund (26.9%) Vanguard Total International Stock Index Fund Investor Shares 11,586,868 178,090 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 6,054,473 66,054 Total Investment Companies (Cost $597,193) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.147% (Cost $746) 746,310 746 Total Investments (100.0%) (Cost $597,939) Other Assets and Liabilities (0.0%) Other Assets 4,642 Liabilities (4,472) 170 Net Assets (100%) Applicable to 24,774,153 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 595,751 Undistributed Net Investment Income 2,384 Accumulated Net Realized Losses (26) Unrealized Appreciation (Depreciation) 63,129 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 42 Target Retirement 2055 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 6,356 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 275 Investment Securities Sold (171) Realized Net Gain (Loss) 104 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 43 Target Retirement 2055 Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 6,356 6,645 Realized Net Gain (Loss) 104 414 Change in Unrealized Appreciation (Depreciation) 43,307 35,775 Net Increase (Decrease) in Net Assets Resulting from Operations 49,767 42,834 Distributions Net Investment Income (8,415) (2,904) Realized Capital Gain 1 (245) (97) Total Distributions (8,660) (3,001) Capital Share Transactions Issued 276,175 286,736 Issued in Lieu of Cash Distributions 8,573 2,985 Redeemed (45,391) (73,016) Net Increase (Decrease) from Capital Share Transactions 239,357 216,705 Total Increase (Decrease) 280,464 256,538 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $132,000 and $97,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $2,384,000 and $4,443,000. See accompanying Notes, which are an integral part of the Financial Statements. 44 Target Retirement 2055 Fund Financial Highlights Six Months Year Ended Aug. 18, Ended September 30, 2010 1 to March 31, Sept. 30, For a Share Outstanding Throughout Each Period 2013 2012 2011 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .320 2 .540 .388 2 .063 Capital Gain Distributions Received .014 2 .022 .001 — Net Realized and Unrealized Gain (Loss) on Investments 2.006 4.202 (.698) .917 Total from Investment Operations 2.340 4.764 (.309) .980 Distributions Dividends from Net Investment Income (.447) (.391) (.179) — Distributions from Realized Capital Gains (.013) (.013) (.042) — Total Distributions (.460) (.404) (.221) — Net Asset Value, End of Period Total Return 3 9.60% 23.56% -1.58% 4.90% Ratios/Supplemental Data Net Assets, End of Period (Millions) $661 $381 $124 $2 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.18% 0.18% 0.19% 0.22% 4 Ratio of Net Investment Income to Average Net Assets 2.53% 2.76% 1.71% 2.73% 4 Portfolio Turnover Rate 4% 3% 12% 5 3% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 4 Annualized. 5 Excludes the value of mutual fund shares delivered and received in connection with a change in the fund’s international equity investments from Vanguard European, Pacific, and Emerging Markets Stock Index Funds to Vanguard Total International Stock Index Fund because those transactions were effected in kind and did not cause the fund to incur transaction costs. See accompanying Notes, which are an integral part of the Financial Statements. 45 Target Retirement 2055 Fund Notes to Financial Statements Vanguard Target Retirement 2055 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2010–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 482,232 178,090 — Temporary Cash Investments 746 — — Total 482,978 178,090 — 46 Target Retirement 2055 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At March 31, 2013, the cost of investment securities for tax purposes was $597,939,000. Net unrealized appreciation of investment securities for tax purposes was $63,129,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $250,035,000 of investment securities and sold $10,947,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 10,838 12,295 Issued in Lieu of Cash Distributions 350 136 Redeemed (1,764) (3,155) Net Increase (Decrease) in Shares Outstanding 9,424 9,276 G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 47 Target Retirement 2060 Fund Fund Profile As of March 31, 2013 Total Fund Characteristics Ticker Symbol VTTSX 30-Day SEC Yield 2.07% Acquired Fund Fees and Expenses 1 0.18% Allocation to Underlying Vanguard Funds Vanguard Total Stock Market Index Fund Investor Shares 63.0% Vanguard Total International Stock Index Fund Investor Shares 27.0% Vanguard Total Bond Market II Index Fund Investor Shares 10.0% Fund Asset Allocation 1 This figure—drawn from the prospectus dated January 28, 2013—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Target Retirement 2060 Fund invests. The fund does not charge any expenses or fees of its own. For the six months ended March 31, 2013, the annualized acquired fund fees and expenses were 0.18%. 48 Target Retirement 2060 Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 19, 2012, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Since Inception Inception Date One Year Income Capital Total Target Retirement 2060 Fund 1/19/2012 12.04% 1.40% 14.36% 15.76% See Financial Highlights for dividend and capital gains information. 49 Target Retirement 2060 Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (99.2%) U.S. Stock Fund (62.5%) Vanguard Total Stock Market Index Fund Investor Shares 1,690,195 66,577 International Stock Fund (26.8%) Vanguard Total International Stock Index Fund Investor Shares 1,853,598 28,490 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 968,424 10,565 Total Investment Companies (Cost $98,937) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.147% (Cost $90) 90,273 90 Total Investments (99.3%) (Cost $99,027) Other Assets and Liabilities (0.7%) Other Assets 1,615 Liabilities (881) 734 Net Assets (100%) Applicable to 4,536,788 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 99,375 Undistributed Net Investment Income 372 Accumulated Net Realized Gains 14 Unrealized Appreciation (Depreciation) 6,695 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 50 Target Retirement 2060 Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Income Distributions Received 822 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 34 Investment Securities Sold 166 Realized Net Gain (Loss) 200 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 51 Target Retirement 2060 Fund Statement of Changes in Net Assets January 19, Six Months Ended 2012 1 to March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 822 334 Realized Net Gain (Loss) 200 (171) Change in Unrealized Appreciation (Depreciation) 5,466 1,229 Net Increase (Decrease) in Net Assets Resulting from Operations 6,488 1,392 Distributions Net Investment Income (784) — Realized Capital Gain 2 (15) — Total Distributions (799) — Capital Share Transactions Issued 80,393 43,919 Issued in Lieu of Cash Distributions 790 — Redeemed (13,645) (12,082) Net Increase (Decrease) from Capital Share Transactions 67,538 31,837 Total Increase (Decrease) 73,227 33,229 Net Assets Beginning of Period — End of Period 3 1 Inception. 2 Includes fiscal 2013 short-term gain distributions totaling $15,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 3 Net Assets—End of Period includes undistributed net investment income of $372,000 and $334,000. See accompanying Notes, which are an integral part of the Financial Statements. 52 Target Retirement 2060 Fund Financial Highlights Six Months Jan. 19, Ended 2012 1 to March 31, Sept. 30, For a Share Outstanding Throughout Each Period 2013 2012 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .286 2 .218 Capital Gain Distributions Received .012 2 .002 Net Realized and Unrealized Gain (Loss) on Investments 1.753 1.520 Total from Investment Operations 2.051 1.740 Distributions Dividends from Net Investment Income (.315) — Distributions from Realized Capital Gains (.006) — Total Distributions (.321) — Net Asset Value, End of Period Total Return 3 9.57% 8.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $106 $33 Ratio of Total Expenses to Average Net Assets — — Acquired Fund Fees and Expenses 0.18% 0.18% 4 Ratio of Net Investment Income to Average Net Assets 2.59% 2.99% 4 Portfolio Turnover Rate 11% 40% The expense ratio, acquired fund fees and expenses, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 4 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 53 Target Retirement 2060 Fund Notes to Financial Statements Vanguard Target Retirement 2060 Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and bonds. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. See Note C. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year ended September 30, 2012, and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the period ended March 31, 2013, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 77,142 28,490 — Temporary Cash Investments 90 — — Total 77,232 28,490 — 54 Target Retirement 2060 Fund The fund’s investment in Vanguard Total International Stock Index Fund is normally valued based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $4,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. Capital gain distributions paid during the six months ended March 31, 2013, are from short-term gain distributions received from Vanguard Total Bond Market II Index Fund. At March 31, 2013, the cost of investment securities for tax purposes was $99,027,000. Net unrealized appreciation of investment securities for tax purposes was $6,695,000, consisting of unrealized gains of $6,729,000 on securities that had risen in value since their purchase and $34,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended March 31, 2013, the fund purchased $70,653,000 of investment securities and sold $3,661,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Six Months Ended January 19, 2012 1 to March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 3,583 2,110 Issued in Lieu of Cash Distributions 37 — Redeemed (612) (581) Net Increase (Decrease) in Shares Outstanding 3,008 1,529 1 Inception. G. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 55 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A typical fund’s expenses are expressed as a percentage of its average net assets. The Target Retirement Funds have no direct expenses, but each fund bears its proportionate share of the costs for the underlying funds in which it invests. These indirect expenses make up the acquired fund fees and expenses, also expressed as a percentage of average net assets. The following examples are intended to help you understand the ongoing cost (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The costs were calculated using the acquired fund fees and expenses for each Target Retirement Fund. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 56 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 9/30/2012 3/31/2013 Period Based on Actual Fund Return Target Retirement 2035 Fund $1,000.00 $1,092.58 $0.94 Target Retirement 2040 Fund $1,000.00 $1,096.24 $0.94 Target Retirement 2045 Fund $1,000.00 $1,095.81 $0.94 Target Retirement 2050 Fund $1,000.00 $1,096.23 $0.94 Target Retirement 2055 Fund $1,000.00 $1,095.99 $0.94 Target Retirement 2060 Fund $1,000.00 $1,095.67 $0.94 Based on Hypothetical 5% Yearly Return Target Retirement 2035 Fund $1,000.00 $1,024.03 $0.91 Target Retirement 2040 Fund $1,000.00 $1,024.03 $0.91 Target Retirement 2045 Fund $1,000.00 $1,024.03 $0.91 Target Retirement 2050 Fund $1,000.00 $1,024.03 $0.91 Target Retirement 2055 Fund $1,000.00 $1,024.03 $0.91 Target Retirement 2060 Fund $1,000.00 $1,024.03 $0.91 The calculations are based on the acquired fund fees and expenses for the most recent six-month period. The funds’ annualized expense figures for the period are (in order as listed from top to bottom above) 0.18%, 0.18%, 0.18%, 0.18%, 0.18%, and 0.18%. The dollar amounts shown as ”Expenses Paid” are equal to the annualized average weighted expense ratio for the underlying funds multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 57 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Target Retirement Funds has renewed the funds’ investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor to the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the funds’ investment management services over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the performance of the funds, including any periods of outperformance or underperformance relative to a benchmark index and peer groups. The board concluded that the performance was such that the advisory arrangement should continue. Information about each fund’s most recent performance can be found in the Performance Summary pages of this report. Cost The board concluded that the funds’ acquired fund fees and expenses were well below the average expense ratios charged by funds in their respective peer groups. The funds do not incur advisory expenses directly; however, the board noted that each of the underlying funds in which the funds invest has advisory expenses well below the relevant peer-group average. Information about the funds’ acquired fund fees and expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that Vanguard’s at-cost arrangement with the Target Retirement Funds and their underlying funds ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 58 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Acquired Fund Fees and Expenses. Funds that invest in other Vanguard funds incur no direct expenses, but they do bear proportionate shares of the operating, administrative, and advisory expenses of the underlying funds, and they must pay any fees charged by those funds. The figure for acquired fund fees and expenses represents a weighted average of these underlying costs. Acquired is a term that the Securities and Exchange Commission applies to any mutual fund whose shares are owned by another fund. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 59 Benchmark Informatio n: Target 2035 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the Dow Jones Wilshire 5000 Index through April 22, 2005, and the MSCI US Broad Market Index thereafter. MSCI international benchmark returns are adjusted for withholding taxes. Target 2040 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. Target 2045 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the Dow Jones Wilshire 5000 Index through April 22, 2005, and the MSCI US Broad Market Index thereafter. MSCI international benchmark returns are adjusted for withholding taxes. Target 2050 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the Select Emerging Markets Index through August 23, 2006, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Bond Index through December 31, 2009, and the Barclays U.S. Aggregate Float Adjusted Index thereafter; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. 60 Target 2055 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks of developed markets, the MSCI EAFE Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for emerging markets stocks, the MSCI Emerging Markets Index through December 15, 2010, and the MSCI ACWI ex USA IMI Index thereafter; for bonds, the Barclays U.S. Aggregate Float Adjusted Index; and for U.S. stocks, the MSCI US Broad Market Index. MSCI international benchmark returns are adjusted for withholding taxes. Target 2060 Composite Index: Derived by applying the fund’s target asset allocation to the results of the following benchmarks: for international stocks, the MSCI ACWI ex USA IMI Index; for U.S. stocks, the MSCI US Broad Market Index; and for bonds, the Barclays U.S. Aggregate Float Adjusted Index. MSCI international benchmark returns are adjusted for withholding taxes. 61 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U.S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 F. Joseph Loughrey Principal Occupation(s) During the Past Five Years: Born 1949. Trustee Since October 2009. Principal Chairman and Chief Executive Officer (retired 2009) Occupation(s) During the Past Five Years: President and President (2006–2008) of Rohm and Haas Co. and Chief Operating Officer (retired 2009) of Cummins (chemicals); Director of Tyco International, Ltd. Inc. (industrial machinery); Chairman of the Board of (diversified manufacturing and services), Hewlett- Hillenbrand, Inc. (specialized consumer services); Packard Co. (electronic computer manufacturing), Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q3082B 052013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 VANGUARD CHESTER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 17, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
